 528GenwalCoal Co.,Inc.andUnited-Mine-Workers ofDECISIONAmerica.Cases 27-CA-8753 and 27-CA-881424 May 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNIS -On 29 November 1984 Administrative LawJudge Roger B. Holmes issued the attached deci-sion:The Respondent filed" exceptions and a sup-porting brief, and the General Counsel filed an an-swering brief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, GenwalCoalCo., Inc.,Huntington,Utah, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.IThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 In adopting the judge's conclusion that the Respondent violated Sec8(a)(1) and (3) of the Act by refusing to recall from layoff employeesThomas, Oveson, and Shoemaker, we note that, after the refusal to recall,Thomas admitted to Supervisor Greenan that the employees may havebeen slowing down and employee Tuttle told Superintendent Mitchellthat the employees had stopped making an "extra effort" in their workNonetheless, we find that the performance of the discriminatees was notthe true reason for the refusal to recall Rather, as the judge concluded,the union activities of Thomas, Oveson, and Shoemaker motivated theRespondent's actions In this regard, we note the credited testimony thatMitchell admitted that these employees would not be recalled because oftheir union activities and that they were good employees Furthermore,the Respondent did recall Fillmore, the only employee to admit to sen-ous misconduct, on the express condition that he cease his union activi-tiesThus, we agree with the judge that the Respondent's asserted rea-sons for refusing to recall Thomas, Oveson, and Shoemaker were pretex-tualSeeWright Line,251NLRB 1083, 1083-84 (1980), enfd 662 F 2d899 (1st Cir 1981). cert denied 455 U S 989 (1982)In adopting the judge's conclusion that the Respondent violated Sec8(a)(1) of the Act by threatening that it probably would have to close themine if the Union came in, we do not rely on the Board's initial decisioninNational Apartment Leasing,263 NLRB 15 (1982), enf denied in perti-nent part 726 F 2d 967 (3d Cir 1984), supp decision on remand 272NLRB 1097 (1984) See for support for the result reached hereCountrySkillet Poultry Co,271NLRB 847, 850 (1984)STATEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge. Theunfair labor practice charge in Case 27-CA-8753 wasfiledon April 6, 1984, by Ur_ited - Mine- Workers ofAmerica (the Union.or the Charging Party). The Gener-alCounsel of the National Labor Relations Board issuedonMay 22, 1984, a complaint in -Case 27-CA-8753against Genwal Coal Co., Inc .(the Employer or the Re-spondent).The unfair labor practice charge in Case 27-CA-8814was filed on June 1, 1984,. by the Union. The Generalconsolidating cases, consolidated complaint and notice ofhearing in Cases 27-CA-:--8753 and. 27-CA-8814 againstthe Employer.In summary, the General' Counsel's consolidated com-plaint contains four allegations which are- alleged to beindependently violative of Section 8(a)(1) of. the Act.Those allegations raise factual and legal issues as towhetherMining Foreman Michael Greenan verballywarned an employee, threatened an employee, and inter-rogated an employee in violation of Section 8(a)(1) of theAct, and whether Superintendent Harold Mitchell madetwo threats to an employee and created the impression ofsurveillance of employees' union activities in violation ofSection 8(a)(1) of the Act. The General Counsel's con-solidated complaint also alleges that since about March21, 1984, the Respondent has refused to recall to employ-ment Ted R. Thomas, Jerry L. Oveson, and Don Shoe-maker because of their union membership and union ac-tivities and/or because of their protected concerted ac-tivities,and thereby violated Section 8(a)(1) and (3) ofthe ActIn answers filed to the General Counsel's complaints,theRespondent denied the commission of the allegedunfair labor practices The Respondent also raised an af-firmative defense with regard to not rehiring Oveson andThomas on the grounds that they had engaged in work-related conduct, which was detrimental to the interest ofthe employer and in violation of the Employer's policies,and which the Respondent alleges would warrant notonly their termination, but also would justify a failure torehire them.-The trial in this proceeding was held on August 7 and8, 1984, at Price, Utah.' Shortly after the close of theiIt appears that the court reporter inadvertently misnumbered certainpages of the transcript In Jerry L Oveson's testimony, Tr 275 followsimmediately after Tr 264 Yet, from the context of the questions and an-swers on those pages, theerrorlies in omitting page numbers, rather thanin omitting testimonyAnother type of error appears at Tr 78 Michael Greenan, who wasthe witness on the stand at the time, asked me if he could explain hisanswer to the pending question I permitted him to do so rather than belimited to merely a "yes" or "no" answer However, the transcript begin-ning at Tr 23 on p 78 through L 14 on Tr 79 attributes Greenan's ex-planation to me It should be clear from the context that the answer tothe question came from Greenan, and not from meAt Tr 226, LL 8 through 23, it appears from the context that thecourt reporter also is in error in attributing at that point the legal argu-ment regarding the pending objection to the Counsel for the GeneralContinued275 NLRB No. 77 GENWAL COAL 'COtrialproceedings, theRespondent filed a motion toreopen case. I issued an order to show cause why theRespondent's motion should not be granted. The GeneralCounsel filed an opposition to the Respondent's motion,and then the Respondent filed a reply thereto. On Sep-tember 12, 1984, I issued a ruling on the. Respondent'smotion to reopen case, wherein the Respondent's motionwas denied. Under Section 102 26 of the Board's Rulesand Regulations, those documents have become a part ofthe record in this proceeding and, therefore, it is not nec-essary to reiterate those matters here.The time for the filing of posttrial briefs was extendedto September 26, 1984. Both the General Counsel and,the attorney for the Respondent have, filed posttrialbriefs.FINDINGS OF FACTI.JURISDICTIONThe jurisdiction of the Board to hear and determinethe issuesin this proceeding is not in question. The Gen-eral ,Counsel's consolidated, complaint alleges, and theRespondent's answer admits, that the Employer has been,-at all timesmaterial herein a corporation duly organizedunder andexistingby virtue of the laws of the State ofVirginia, and that the Employer maintains its principaloffice and place of business at Orangeville, Utah. Thepleadingsfurther. reveal that the Employer has. been en-gaged at all times material herein in the mining and-the_sale ofcoal at its minenear Orangeville, Utah. In thecourse and conduct of its business operations, the, Re-spondent annually purchases and receives goods and ma-terialsvalued inexcess of $50,000 directly from pointsand places outside the State of Utah. It is further admit-ted in the pleadings that the Respondent,at all times ma-terial herein, has been an employer engaged in commercewithin themeaningof Section 2(2), (6), and (7) of theAct.II.LABOR ORGANIZATIONThe status of the Charging Party as being a labor or-ganization within the meaning of the Act also is not anissue in this proceeding.The General Counsel's consoli-dated complaint alleges, and the Respondent'sansweradmits, that the Union, -at all times material herein, hasbeen a labor organization within the meaning of Section2(5) of the Act.A. TheEvents Prior to September1983Prior to his employment withtheRespondent, TedRyan Thomas,who is one of the alleged discriminateesand who was a witness in this proceeding,had worked.for 7 weeks at Mid-Continent Coke andCoal, and he had worked for 3 years for the EmeryMining Corporation at its Deer Creek mine Thomas wasa section foreman at the Deer Creek mine. He received aCounsel, instead of the attorney for the Respondent At L 8,.the tran-script should read "Mr Sysak," instead of "Mr Reed "There are some other errors in the transcript of the proceedings, butthose errors-such as spelling, for example-are easily recognized and ofno real consequence to a determination of the issues in this case529salary of $3354 a month. His last day of employment attheDeer Creek mine was February 28, 1983,-when hewas laid off from work there.When Jerry' L. Oveson, who'is one of the alleged dis-criminatees, and whowas awitness in this proceeding,had' worked at a unionmine,he had earned about $12.50an 'hour plus fringe benefits. He was unemployed fromFebruary 28, 1983, until he began his employment withthe Respondent. He acknowledged at" the trial that hehad been unhappy-with the wages the'Respondent paid.The parties stipulated: that' Oveson and Thomas arewell qualified and experienced underground miners; thatOveson had 7 years" underground mining experience;that Oveson had fire boss papers while he was employedby the Respondent; that Thomas had 9 years of under-ground mining experience; and that Thomas had bothfire boss papers and foreman's papers while he was em-ployed by the RespondentThe 'Employer'sminingforeman,MichaelGreenan,who is admitted-to be a supervisor and agent of the Re-spondent, and who was a witness in this proceeding, hadworkedas a-mastermechanic in charge of all under-ground maintenance in the south side of the mine ofEmeryMining atthe Deer Creek mine. Oveson workedin one section of that mine, and Thomas was a face bossin another section of that mine. When Thomas had problems, he contacted Greenan.BlaineFillmore,who was employed by the Respond-ent at the time of the trial, and who was a witness in thisproceeding, and Gordon Sherman worked for Greenanfor about 8 or 9 years at the Deer Creek mine. ChuckOlson,Don Shoemaker, and ' Wayne Douglas alsoworked at the Deer Creek mine.Before Don Shoemaker, who is one of the alleged dis-criminateesand whowas awitness in this proceeding,began working for the Respondent, he had worked forapproximately 8 years as an underground miner. He,started as a trainee in June 1975 at the Deer Creek mineof Emery Mining. Shoemaker cut in the face of the mine;ran a scoop; ran a shuttle car for almost a year; riff-folded for a year or 2 years; was a miner and miner/-helper for approximately a year; went on long well expe-rience for approximately a year; fire-bossed, and spell-bossed.Greenan was the maintenance foreman at theDeer Creekmine'while Shoemaker worked there as ashuttle car operator Shoemaker said that Greenan hadobserved him performing that job. There were two typesof shuttle cars used at Deer Creek. One of those types,the joy car, also was used at the Respondent'smine.Shoemaker ran the joy car at Deer Creek for most of ayear.Shoemaker took classes offered by,Emery Mining tobecome a fire boss, and he passed the test given by theState of Utah to be certified as a fire boss. Shoemakeralso passed the State of Utah test to become a foreman,and he was certified for that job. While he worked as aspell boss at Deer Creek, his crew was the first one atDeer Creek to cut six places in the two-entry systemduring 3 weeks..In 1979, Shoemaker went to, the Wilberg Mine ofEmery Mining where he was a supervisor He was.a sec- 530,DECISIONS OF NATIONAL LABOR RELATIONS BOARDstruction boss for 6 months; and he was the ram wallservice foreman for approximately a year.The Employer's superintendent, Harold Mitchell, whois admitted to be a supervisor and agent of the Respond-ent, and who was a witness in this proceeding,becamethe superintendent of-the Respondent in August 1983. Hehas held that position since that time.The Respondent is owned by Mitchell, Bud Gent, andGent's two sons. One of his sons, Charles H. Gent Jr.,was a witness in this proceeding.B. The Events in September 1983In the middle of September 1983, Lowell JamesTuttle,who was an employee of the Respondent at thetime of the trial, and who was a witness in this proceed-ing, had a preemployment interview with Mitchell in thecompany office. No one else was present.Tuttle gave his resume to Mitchell who noticed thatTuttle had a certification as an emergency medical tech-nician.Mitchell commented that he was looking for acouple of people with an EMT certification, and he saidthere was -a good chance Tuttle would be hired. Theydiscussed the mine, and' Mitchell showed Tuttle a map ofthe oldmine.Mitchell also told Tuttle that "itwas goingto be a smallmine,and' it would, be a non-union mine.He' `didn't have anything against them, but just -didn'twant to mess with some of that there."2Around the middle of September 1983, or towards theend of that month, Cynthia Oveson, who is the wife ofJerry Oveson, and who was a witness in this proceeding,had a brief conversation with Mitchell.When she an-swered the telephone, Mitchell asked if Jerry Ovesonwas at home. Cynthia Oveson explained that he was notthere at the moment, but she would take a message.Mitchell lefta messagethat ' he would call Oveson later.Cynthia Oveson then left her house to go to a friend's''house.While she was atther friend's house, Jerry Oveson'telephoned her, and he said that Mitchell had just calledhim to.come in the next morning for' an'iiiterview.Mitchell stated at the trial that it'was-possible that hehad a telephone conversation with Cynthia Oveson inSeptember 1983, wherein he gave her information or re-quested that her husband report to the-office: However,Mitchell said it pertained to'an 8-hour training course on.first ' aid and things to do in a 'coal mine, which' coursethe , Employer conducted prior to hiring employees. Ihave' based the "Findings, of Fact" in this. instance on thetestimony `of Cynthia Ovestin. ',Near the end of Septe'm_ b'er 1983,, Jerry Oveson had apreemployment interview with Mitchell at the Employ-er'soffice in, Huntington. 3, Just Oveson and Mitchellwere present. Oveson testified:2The'foregoing account is based on the testimony of Tuttle There isno allegation by the General Counsel that the statements made by Mitch-elltm'this cdnversation constitute unfair labor practices.That observationts'not meant to` suggest that'inch an' allegation' would,or would not, havement Instead,itexplains why later in this decision no determination willbe made as to whether or not the statements constitute unfair labor prac-tices-Iwent in, introduced myself, he introduced himself,we talked about type of equipment we'd be using inthe miningoperations.We talked of who the em--ployees would be I'd be working with. And in thisconversation Harold [Mitchell] said that it would bea non-union mine,and then he went on to say thathe would fire his own brother for supporting theunion.Mitchell denied that he had a preemployment inter-view with Oveson. Mitchell said that Greenan inter-viewed Oveson for employment and hired him in Octo-ber 1983. Mitchellsaidthat he had hired Tuttle, Shoe-maker,and Olson, and that Greenan had hired the rest ofthe employees. Greenan confirmed that he had hiredOveson sometime in October after he had talked withOveson,who was coming in the office door whileGreenan was going outthe office door. Later, whenGreenan returned to the company office, he askedMitchell if Oveson had filed an application. Greenanthenlooked through the-applications on file and locatedOveson's application. Greenan told Mitchell that Ovesonwas one ofthe men thathe wanted to hire. Greenan saidat the trial that he advised Oveson over the telephoneone eveningthat he was hired, and that the wage scalewas $8 an hour.I credit Oveson's testimony regarding his preemploy-ment interviewwith Mitchell in September 1983. WhileGreenan wasthe one who talked to Oveson in October1983 and who hired him in October 1983, that fact doesnot- rule out the probability of a preemployment inter-view in September 1983 with Mitchell..In this connec-tion, I also notethat in October 1983 Greenan discov-ered that Ovesori already had an employment applicationon file with the employer.-Ihave consideredMitchell's account that his onlybrother has worked in aunionminesince 1965; that-Mitchell had _ workedin a unionmine from February1965 to May 1971; and that his father had always been aunion manand was a retiredunion manat the time ofthe trial. I have weighed those factsasmaking it lesslikely thatMitchellmade the statements which Ovesonattributed to him.--'-Ihave also considered the -fact that Oveso'n did notreveal the conversation in question to the NLRB agentwho investigated the unfair labor practice charge andwho took Oveson's affidavit on April 23, 1984. Ovesongave theseexplanationsat the trial: "I did not thinkabout" it at the time . . . I never brought that up .. . Idid not think it important at the time." Oveson said heremembered the conversation with Mitchell when he dis-cussed the February 8, 1984 layoff with union organizerBradReed on-February 9, 1984. See section F herein..In connectionwith ' the foregoing, I have consideredthe statementinStandard Forge and Axle Co.,170 NLRB784-at 786 fn. 8 (1968), "What a prospective witness willtella prehearing investigator will often depend uponhow l searching the questions of the investigator are." See5The following is based on,the testimony of Jerry Oveson:The Gen-barred by Sec 10(b) of the Act from consideration as to whether such-eial. Counsel'concedes that, the statements made in this conversation arestatementsconstituteunfairlabor practices GENWAL COAL CO.alsoElectricalElectric),180 NLRB 1062 at 1066 (1970).The findings of fact throughout this decision will bebased on some credited portions of the testimony of eachone of the witnesses who testified in this proceeding. Ihave not totally discredited the testimony of any. witnessin this case. In this instance and later throughout this de-cision, I have considered such fldt;tors as the demeanor ofthewitnesses on the stand; inherent probabilities; cor-roboration; contradictions and inconsistencies; and theweight of the 'evidence.With these factors in mind, ,Ihave credited Oveson's account in this instance.C. The Events in October 1983When the Employer's operations commenced in Octo-ber- 1983,Greenan was the supervisor of the day shift.The working hours of the day shift were from 8 a.m. to4 p.m. The afternoon shift, or the second shift, hadworking hours from 4 p.m. to 12 midnight.Tuttle began working for the Employer on October14,1983.He started working' on. the afternoon shift.When Tuttle was hired, Mitchell told him that thelCom-pany wanted people who used their initiative, and thatthey were training potential foremen.Oveson began working for the Employer on October14, 1983. He worked on the afternoon or second shift atthat` timewith Tuttle. Subsequently, Don Shoemaker,Ted Thomas, and Blaine Fillmore joined them on thesecond shift.Thomas began working for the Employer on October15,1983.He began on the day shift with Greenan,Gordon Sherman, and Wayne Douglas. Thomas workedon the day shift for approximately 3 weeks, and then hebegan working on the afternoon shift.--Itwas stipulated at the trial that neither-Thomas norTuttle was a supervisor within the meaning of Section2(11) of the Act'at any time material herein. Some wit-nesses viewed Thomas to be a leadman on the secondshift _ while other witnesses 'did not. The stipulation bythe parties removed any uncertainty at the trial as towhether Thomas was a statutory supervisor.Don Shoemaker began working for the Employer inOctober 1983. He started on the afternoon shift, but attimes he worked on the day shift. He worked the after-noon shift for a couple of weeks in November 1983, acouple of weeks 'in December 1983 before Christmas,and a week in February 1984.'In October 1983, Ernesto Ibanez,'who was an employ-ee of the Respondent at the time of the trial, and whowas a witness in this proceeding, began' working for theRespondent on the 'day shift as a miner. Previously,job-VD. The Events in November 1983 - -Blaine Fillmore began working for the Employer onNovember 7, 1983. He began working on the afternoonshift. 'In November'1983, Thomas, Oveson; Tuttle, and Fill-more discussed among themselves the organization of aunion at the Employer's facility. The employees dis-cussed their dissatisfaction and their desire to do. some-531thing about it. They discussed going to the Employerand asking for a pay raise. Later, Tuttle-, and, FillmoretoldOveson that they did' ask Mitchell for a pay raise,and that Mitchell had told them that the Company couldnot afford to-give them a raise at that time. Oveson didnot ask for a pay raise.'-VAccording to Thomas, Fillmore made comments tothe employees with regard to organizing a union in No-vember 1983, and those comments were favorable to theUnion.According to Tuttle, Fillmore participated inunion 'discussions in November 1983, with employees onthe afternoon shift. Tuttle also said that Fillmore madecommentswhichwere favorable about ' the Union.Oveson also stated at the trial that Fillmore had partici-pated in discussions with the employees on the afternoonshift about a` union, and that Fillmore's comments werefavorable to the Union.`In view of the foregoing summary of testimony, I findthat Fillmore was in error in his testimony regarding theabsence of union activity among the employees untilaround the end of December 1983. ,. ' .In this. instance, and in other instances throughout thisdecision, I have been guided by "an administrative lawjudge is not required to discount all of a witness' testimo-ny because he is not persuaded by some of it. Nothing ismore common than to believe some and not all of what awitness says."KrispyKreme.Donut Corp.,245NLRB1053 at fn. 1 (1979). See alsoPBA Inc.,270 NLRB 998fn.. 1 (1984)._On November 9, 1983, around 4 p.m. Thomas had aconversationwithMitchell and, Greenan outside themine. Present were: Mitchell, Greenan, Thomas, Oveson,and Tuttle. Thomas testified:We were waiting for a place to, be cleaned up by,[Greenan] asked, who ran the ram car, and I toldhim that" Lowell [Tuttle] usually `ran theram car.' Iusually ran the cutting machine, and Jerry [Oveson]usually ran the boulder, and he said, look, outHarold,, they've got classifications. I [Greenan]wouldn't be 'surprised if they signed union cards,where Harold said, they better not have. That wasthe end of the conversation.With' regard to the foregoing conversation, Greenantestified, "And I jokingly made the remark to him that,`Look,Harold, they've already got their 'classificationswhat Mitchell's reply was, but GreenansaidthatMitch-ell'said his'reply jokingly"becausewe A. laughed about -it."-"'Thomas explained at the trial' with regard to the word"classification": ' it's used in' a' union mine a lot, the'teimclassification. It's the job that a person has. If he is -aminer-operator,- he's' a classified' miner-operator..shuttle car operator, he's a classified shuttle car operator.If he's a ram car operator, he's a classified ram caroper-ator."According to Oveson, who had worked- in unionmines in Utah for, about 7. years,- the employeesin unionmines. hold classifications according,to the type of. equip- 532DECISIONSOF NATIONAL-LABOR RELATIONS BOARDment they ,operate, and they are paid according to thetype of machine they operate._During cross-examination by the attorney -for the Re-spondent, Thomas was asked if Greenan was "sort ofjoking" when Greenan,said ,he would not be surprised ifthey had signed union cards. Thomas acknowledged, "Itcould have been." When Thomas was asked if he tookGreenan and Mitchell seriously, Thomas answered thathe could not remember how he took- it at the time.Ihave based the findings of fact in this instance onThomas' account. Oveson related a similar account, butTuttle did, not recall the conversation. In light of Green-an's testimony about the yoking manner of the statementsand that everyone laughed, and in light of Thomas' testi-mony that Greenan could'have been "sort of joking," Ifind that the conversation occurred in a joking manner..Around the. first of November 1983, Tuttle askedGreenan whether he could take -some coal and give it tohis father: Greenan said for Tuttle to go ahead and do sobecause the Company needed to find out if people likedthe 'coal, and if the coal burned well. Tuttle said that hehad -taken four or five small loads of coal in his half-tontruck; and that he' had given the coal to his father andhis grandfather.4Mitchell said that the Company's policy with regard toemployees taking coal had been that they could takeenough coal for their personal use, which was 4 to 5 tonsfor - thewintermonths from October through March.Mitchell said the Company's policy had been,verballycommunicated to the employees. He said a standardpickup truck could hold 1-1/2 tons whereas a' heavy-duty'-long wheelbased pickup truck could hold 2 tons. InFebruary'1984, Mitchell changed the Company's policy,and he told the employees that since the privilege hadbeen abused,,it would not be allowed any more.5Greenan also said that the Company's policy was thatemployees could take enough coal for their personal use,but they 'could not' take coal for sale. Mitchell had in-,formed: Greenan that 'the employees could take 4 to 5tons for their' use. Greenan said that' he told all of theemployees that coal was available to them-for their useat their house. Greenan has 'taken coal from the Employ-- -Thomas said at the-trial that he'had taken around 1-1/2 tons of coal during his employment with the Re-spondent. He gave the coal away to his friends, and. henever received any money for the coal Thomas said itwas a common occurrence for him to see other peopletake coal at the Employer's yard. ''During his, employment at the Respondent's; Ovesontook approximately 4 tons'of coal or'five''or six loads.Oveson' burned that coal-in his ' own' stove, which wasthe only 'method; he used' for heating his, house. In hisopinion, the 'winter months of 1983-1984 were, fairlysevere. However, Oveson had' a half-ton of coal let overfrom the'winter.Shoemaker acknowledged -at 'the trial, 'that` -he ' hadtaken about' 4'tons -of coal: while he -worked, fof the Em-* The foregoing is based on the testimony of Tuttles The foregoing is based on the testimony of Mitchell ' -.6At the time of the trial, the price of coal at one yard in Price, Utah,was $55 a,ton and $60 a ton if the coal was deliveredployer. He gave. one load to his sister, and he did not askher for any money for the coal. Shoemaker kept the restof the coal at his house. He said that he did not sell anycoal Shoemaker said that it was an everyday occurrencefor employees to take coal at the Employer's yard. Shoe-maker's understanding was that the Company's policywas that-the employees could take coal for the employ-ee's own use for house coal, but not for sale to the publicor to other persons. ' - 'The only employee who Thomas heard brag aboutselling coal for a profit was Blaine Fillmore Towardsthe end of December 1983, Fillmore told Oveson that hewas selling coal, and making a little bit of money on theside.Fillmore did not tell Oveson how much money hemade. That occurrence seemed unusual to Oveson be-cause he knew that the employees were not supposed tosell' coal for profit.Oveson acknowledged at the trialthat he did not-inform Mitchell of Fillmore's statementto him.--According to Tuttle, Fillmore took more of the Em-ployer's coal than anyone else did, and in mid-January1984, Fillmore told Tuttle that Fillmore had sold coal.Fillmore admitted at the trial that he had taken a loadof coal and sold it for $30 a ton, but he also said thatThomas and Oveson each had boasted four times aboutselling truckloads of coal. Fillmore's version is that thewhole crew of employees was present on three of thoseoccasions when Thomas bragged about selling coal andon three of those occasions when Oveson bragged aboutselling coal. Just Fillmore and either Thomas or Ovesonwere present on the other occasions.Fillmore's version is contradicted by the testimony ofThomas, Oveson, Shoemaker, and Tuttle. Based on thecredibility factors I have mentioned previously, I creditthe testimony of the employees named above, and I donot, credit Fillmore's version.D. The Events in December 1983'In December 1983, the Employer made one shipmentof 2000 tons of coal.On Saturday,December 10, 1983, Fillmore had a con-versation with Greenan at work whiletheywere in Fill-more's truck going to the mine.Justthe two personswere present.At thetrial,Fillmore said he was "prettymuch" close friends with Greenan.'Fillmore began the conversation by telling Greenanthat Fillmore did not think they needed the Union there,and that Fillmore would not want to seethe Union-thereif thingsmaterialized as Greenan had, said.Greenan-toldFillmore that,if the Union did happen to come in at theemployers,they probably would have to close the mine.Greenan also said that the wages soon should be comingup and that "if, we stuck it out with Genwal Companythat we would not besorry for it."'After his recollection was refreshed by reference to hispretrial affidavit,Fillmore recalled that Greenan alsopromised him that they soon would be getting insuranceaswell as a raise. Fillmore stated at the trial that theThe following account is based on the testimonyof Fillmore GENWAL COAL COCompany did provide insurance about 30 days afterApril 20, 1984In the opinion of Fillmore, Greenan was expressing apersonal opinion as one friend to another rather than theattitude of Mitchell or the Respondent. Two or threeweeks later when the employees were again discussingtheUnion, Fillmore told Thomas, Oveson, and Tuttleabout the conversation Fillmore had with Greenan. Fill-more also told the employees that it was Greenan's re-sponse to Fillmore.On December 15, 1983, Carla Beckstead, who was awitness at the trial, began working for the Employer as asecretary.8 She performed basic secretarial duties at theCompany's office in Huntington. Mitchell and Gent alsoworked in the office. Because Becksteadalso maintainedthe Company's payroll, she was informed whenever em-ployees were laid off from work by the Employer. Shemade out the paychecks, and she listed on the Compa-ny's records that the employees were laid off. The Com-pany's payday was Friday. Her working hours at theCompany were from 9 a in. to 4 p in.When Shoemaker went-on the afternoon shift in mid-December 1983, there was some talk about a unionamong the employees. Shoemaker said that Fillmore par-ticipated in the discussion, and that Fillmore made com-ments favorable to the Union In the opinion of Shoe-maker, Thomas, and Oveson worked harder in supportof the Union than the other employees did.Around mid-December 1983, about 2 p.m. one day,Shoemaker spoke with Ibanez at Ibanez' house.9 Shoe-maker told Ibanez that there had been discussion about aunion at theminewith the employees on the afternoonshift.Shoemaker also told Ibanez that he wanted toknow how Ibanez felt abouta union at the mine. Ibanezsaidthat, he did not think the Union was right at`thattime because the Company was dust starting; the Compa-ny did not have any contracts; and the Union would justget the employees laid off. Shoemaker told Ibanez thathe felt the same way, and that he was satisfied with'worked earlier at another mine, he had been taking hiswork home with him Ibanez said that their conversationlasted about 20 minutes; and they also may have dis-cussed religion...Oveson also went to Ibanez' house and asked himabout the Union. Ibanez told Oveson that he did notwant to have anything to do with the Union. AccordingtoOveson, he and Thomas were the ones who pushedfor the Union the hardest on the afternoon shift at,theEmployer'smine..Oveson signeda unionauthorization cardon Decem-request of, union organizer Brad.Reed.10 There were nogeneralemployee organizationalmeetings.However,Oveson discussed the Union with a number of employ-ees, including Thomas, Fillmore, Tuttle, Chuck Olson,Gordon Sherman, and Shoemaker; Oveson expressed toHer last namewas StokesuntilApril 28, 1984The followingaccount isbased on thetestimony of Ibanez10 The following is based upon the testimony of OvesonReed did nottestify at the trial in this proceeding, nor were anyunion authorizationcards introduced into evidence533them his support,of the Union.In the opinion of Oveson,allof those employees,except for Olson and Sherman,seemed to support the Union.Olson did, not express anopinion'to Oveson.Sherman told Oveson. that Shermanhad been approached by a union organizer and that hewas going to tell Greenan.Oveson said that he neverthreatened Sherman with bodily harm or physical harmat any time. i iTowards the end of December 1983, Thomas signed aunion authorization card at his home in the presence ofunion organizer Reed.Itwas the first time that,he hadbeen contacted by a union organizer.Reed told Thomasthat Reed had met previously with Oveson.Earlier there had been discussion of the Union byThomas, Oveson,Tuttle, and Fillmore.During the last part of December 1983 or the first partof January 1984, Tuttle signed a union authorization cardat his house in the presence of union organizer Reed.Shoemaker acknowledged at, the trial during cross-ex-amination by the attorney for the Respondent that therehad been a slowdown in production on the second shiftonce the Union began to be discussed more and more bythe employees.In December 1983, there was some slow-down in production on the second shift.Shoemaker testi-fied that"morale was dropping because of the lack ofpay and benefits.Yes, there was some walking around."Tuttle also acknowledged at the trial that the. wholecrew on the second shift was not working up to their po-tential.He explained that the employees were not happywith the wages and benefits.-Previously he said that theemployees had been doing more work,then he said theemployees just did their job.Oveson also acknowledged at the trial that the em-ployees felt that they deserved to be paid more than $8an hour,and that they,deserved fringe benefits..Some ofthe employeesearlier had asked the Employer for eithermore money or benefits. ` Oveson acknowledged that' thecrew did not work as fast as before, and that the crewslowed down a little bit.He also acknowledged that theemployees were unhappy with the wages.the Companypaid;the lack of fringe benefits;and the fact that theyhad worked hard, but the Company had not fulfilled itspromises.The employees discussed this and"decided toslow down. Nevertheless,Tuttle,Thomas, and Ovesonstated that the employees on the-second shift alwayscompleted the work which had been assigned to'them byGreenan.Thomas saidthat:the fact that the' Company'. waspaying him $8 an hour was one, of his'concerns with' thejob.He had been paid a great deal.more:when he hadworked for Emery Mining. He, also listed the lack,, ofbenefits,insurance, sick.leave,and vacation as 'being hisconcerns.Thomas felt that he was being taken advantageof by the Employer,,Neyertheless,Thomas-stated at thetrial that he, had never said. that: because he was beingpaid$64 per day,that was all'the work he was going todo, or words to that effect.Shoemaker, . Oveson, and" Sherman did not testify at thetrial in thisproceeding 534DECISIONSOF NATIONAL LABOR RELATIONS BOARDTuttle said that they had never heard Thomas make sucha statementor words to that effect.' 2 . .While-no one in theEmployer's.managementor super-visionhad specifically told the 'employees what thelengthof their. lunch period was to be, the employees onthe afternoonshift -usually took about 30 to 45 minutesfor a lunch break. 13--Thomas said that it was a company practice for theemployees to burn substancesin order to keep warmduring thewinter months.He said the employees burnedcoal, diesel fuel, garbage,and scrap wood. Thomas saidthe employeesused brokencat pieces,but never newones.Greeiiansaid thata new' cat piece cost the Compa-ny around $3. The availability of such cat pieces was aconcern because the cat piecesare brought from Fair-view, whichis over a mountainrange from the Employ-er'smine.Greenan stated at the trial that during the win-tertime the roads are sometimesclosed for 3 or 4 daysdue to heavy snowfalls and snowdrifts.Thomas said that Greenan had told him at times onthe day shiftto start afire,and on several occasionsGreenanhad told Thomas to use diesel fuel. Thomas alsoobserved Greenan throw diesel fuel in the fire barrel toget the fire going.Thomas never saw employees on theafternoon shift pour 5 gallons of diesel fuel on burningcoal and, watch the flames shootup in. the air. Thomasgave the following description of what occurred on theafternoonshiftwith regard to the use of diesel fuel tokeep the coal burning:When the fire would go out or when the fire wasburning low, we had a quart oil can that we wouldfillpartially full, a third full, half full, and we'dpour it inon the coals after we threw some morecoal on to get it burning.While employees were working on the second shift,Oveson saidthat they burned coal,, wood, sacks, anddiesel fuel in order to keep warm. Oveson said that thewood whichwas used wasscrap wood. Oveson deniedthat employees poured 5 gallons of diesel fuel onto theburning coals and watched the flames shoot up in the air.Instead,Oveson stated that the employees used a quartcan and poured a cup and a half of diesel fuel on the fire.12 I credit Thomas' testimony in this respectoverthatof Fillmore, andFillmore's testimonythatOveson and Tuttle madethe same statementFillmore also testified that he made that statement,which no one disput-ed, and therefore I accept Fillmore's admission thathe had made such astatementla In view of the credible testimonyby other employees who workedon the afternoon or second shift,Ido notcredit Fillmore's testimonyabout the employees taking I to1-1/2 hours for lunch two or three timesa week,that on a number of occasions the employeesslept in the officetrailer after lunch,and that Greenanhad toldhim the lunchperiod was30 minutes In earlier employment with other unionmines, Oveson ac-knowledged that the scheduled time had been 30 minutesalthough theemployees took 40 minutes Tuttle's experiencehad been to take 45 min-utes with prior employers Fillmore's prior experience was 30 minutes Ifind that their experiences differed in that this does not show auniformindustrywide practiceAlso inconsistent withthe credited testimony ofemployeeswho workon the secondshift, other than Fillmore, was therecital by Ibanez of a conversation regardingthe second shift he said thathe had with Shoemaker in January 1984 when ajeep had broken downShoemaker denied talking with Ibanez aboutoccurrences on the secondshiftConsidering the credibility factors I have statedearlier, I do notcredit Ibanez' version in this instance.Shoemaker said that the employees on the afternoonshift inDecember 1983 burned coal, broken crates,broken -cat pieces, broken wedges,and materialthat hadbeen in the mud. Diesel fuel was used to start the fireand to' stoke it up. A former antifreeze can, about a quartsize,was used to pour the diesel fuel, according to Shoe-maker. Shoemaker also said that it was the companypractice to burn substances to keep warm and that hehad seen company management participate in that prac-tice. Shoemaker stated that he had neverseenanyone onthe afternoon shift pour 5 gallons of diesel fuel on theburning coalsand watch the flames shoot up in the airTuttle stated that it was the company policy to burnsubstances in order to keep warm during the wintermonths.Tuttle said that the employees burned coal,diesel fuel, damaged wood, and garbage. Tuttle said thathe had not observed anyone on the afternoon shift pour5 gallons of diesel fuel on burning coals. and watch theflames shootup in the air.According to Tuttle, the after-noon shift employees used a quart-size can to pour "alittlediesel" on the coal in order to build a new fire orto pour on the coal which had been added when the fireburned-low.14While the-scheduled working hours for the Employ-er's afternoon shift were from 4 p.m. to 12 midnight, theemployees usually began working at 3:45 p.m. andstopped at 11:30 p.m. when they gathered up their toolsand prepared to leave themine.The exceptions to thisusual practice on the second shift occurred on Friday,December 23, 1983, and on one night near the end ofJanuary 1984. These will be described in this section andin the next section of this decision.On only one occasion did Thomas quit working before11:30 p.m. on the second shift. That was on the Fridaybefore Christmas in December 1983. About 4 p m. onthat day, which was December 23, 1983, Thomas had a'conversationwithGreenan at themine.Also presentwere Oveson, Tuttle, and Fillmore Greenan gave theemployeesa listof things to be done on the second shift.Thomas observed that it was a short list. He askedGreenan what the employees should do when they fin-ished the items on the list, and could they, go home.Greenan dust shrugged his shoulders and grinned.Thomas said that the employees quit working that-evening around 9 p.m.15E. The Events in January 1984In January 1984, Tuttle spoke with Shoemaker 'on oneoccasion about the Union. Tuttle approached Shoemakerand explained what the employees .had in mind: Accord-ing to -Tuttle, Shoemaker replied that they needed to dosomething to get their wages up to where they shouldi4 In view of the testimonysummarized'above, I do not credit the.ac-count of Fillmore to the effect that the employees used a 5-gallon can ofdiesel fuel to start the fire and burned three or four cat pieces-three timesa week-15The foregoing is based on the testimony of Thomas The testimonyof Oveson. Shoemaker, and Tuttle lend support to Thomas' account Inthe opinion of Oveson, Greenan was letting them off from work earlybecause of the holiday weekend' i GENWAL COAL CObe. Tuttle did not recall whether he told Shoemaker thatthe Union had been contacted.16In January 1984, Shoemaker and Ibanez had a conver-sation about the Union.They discussedhow they felt,about bringing in a union at that time,and they agreedthat they were not going to be"union instigators." 17In mid-January 1984,, Oveson had a conversation withMike Marshall during the change in work shifts outsidethe mine portal.Oveson did not recall that anyone elsewas present.Oveson told Marshall that the employeescould get a raise bea raise had been promised tothem,but they had not received it. Oveson told him thatthe employees felt like they were getting low wages, andMarshall agreed.Oveson asked Marshall if he would beinterested in signing-a union card,and Marshall repliedthat he would be interested. Oveson said at the trial thathe did not recall whether or not Marshall had, in fact,signed a union card.18Near the end of January 1984, there was a conversa-tion during the change in work shifts at the mine amongOveson, Thomas, Tuttle,Gordon Sherman,and ChuckOlson.19Oveson told Sherman and Olson that the em-ployees felt that they needed a raise,and that the em-ployees should do something about it.Thomas also toldthem that the employees felt that they needed a raise.Sherman and Olson asked if they had spoken to a unionorganizer,and the other employees told them that theyhad done so.Sherman and Olson asked who it was andthe employees replied Brad Reed.Sherman and Olsonsaid that they knew who Reed was,but they asked whathe was, and then they left.Near the end of January 1984, Oveson and Frllmore_-were working together one evening.Theywerethe onlytwo employees on the Employer's second shift on thatoccasion.Tuttle and Thomas had been put on the dayshift at that point in time in order for the day shift to.catch up on some work.Oveson and Fillmore experienced problems thatevening with the water pressure,and their not havingenough water pressure to operate the drill in the mine.Fillmore had to go back to the pressure tank severaltimes to manually turn on the high-pressure tank. At ap-proximately 10:30 p.m., the water pressure 'once againdropped.Oveson told Fillmore that Fillmore would haveto go back to the pressure tank once again and turn iton. Fillmore responded with a vulgar remark, and Fill-more said he was leaving.Fillmoreleft themine and-turned the generatoroff.Then Ovesonceased workingand left with Fillmore in Fillmore's vehicle.Oveson acknowledged at thetrial thathe did notinform Mitchell or Greenan that he and Fillmore had leftwork about 10:30 that evening.The employees do notsign a timesheet,so he receivedpay for 40hours of workthatweek,althoughOveson and , Frllmore had notworked the full 40 hours that week .2018 The foregoing is based on the testimony of Tuttle '17 The foregoing is based on the testimony of Shoemaker18The foregoing is based on the testimony of Oveson Marshall didnot testify at thetrialin this proceeding19 The following is based on the testimony of Oveson20 The foregoing is based on the testimony of Oveson535F. The Events in February 1984With regard to the financial situation of the-Employerin February, 1984, Mitchell said that he had second mort-gages at the bank on everything he owned;-and that BudGent had second mortgages at the bank on practicallyeverything Gent owned. In these circumstances, Mitchellsaid that the Employer was having a,difficult 'time bor-rowing any more money from the bank. - I -Shoemaker said that he and Ibanez talked about theUnion on February 3, 1984, between 3.30 and 4 p.m. atthemine.They discussed both the good and the 'badpoints about the Union, and the possibility that' theUnion would hurt the Company if.the Company did nothave a contract to sell coal. They did not want to be or-ganizers of the Union, but they talked about what theymight do when it was presented to them.The first layoff of employees by the Employer oc-curred on February 3, 1984, when Shoemaker andIbanez were laid off. Both Shoemaker and Ibanez wereworking on the day shift at'that time, and they were re-ceiving $8 an hour in wages as were all 'of the other em-ployees of the Employer. The Employer' had 10 or 12employees working for the Company at-that time.According to Mitchell, - the' reason -for 'the layoff onFebruary 3, 1984, was the financial situation at the Com-pany which meant there was_a "hard time getting `moneyfor the payroll each week." At the trial, Mitchell saidthat he selected "the two least versatile people."21-In the opinion of Greenan, -Shoemaker and Ibanezwere the least qualified miners at the Company at that'time.Greenan suggested to Mitchell that they be, laid offafterMitchell had told Greenan that the 'Companywould have to cut back some, people.In the opinion of Thomas, Shoemaker "is a qualified,experienced underground -miner." Thomas. also was ofthe opinion that Shoemaker does 'a-good job but he wasexpressed his opinion that "Ernesto'Ibanez was definitelyworse," and Thomas also expressed 'the -opinion .thatIbanez was lazy.-t-Tuttle believed 'that the layoff df Ibanez and Shoemak-er on February 3,' 1984, -was'reasonably based. In hisopinion, neither one is as versatile or as experienced asare.most of the other employees of the employer.. How-ever, Tuttle acknowledged-at the trial that he could notjudge the qualifications of individual peopleFillmore gave his opinion of Shoemaker as follows::"Ithink that Mr. Shoemaker is a competent man in'what heis showed to-do In 'other words; I thrnk'Mr. Shoemakerhas to be shown hat to _do.'— If Fillmore'"had had"achoice on -February 8, or -28, 198.4, Fillmore would havechosen'Shoemaker' as'among the-first, employees -to:haVebeen laid off by the Employer. ,posed of. Thomas, Tuttle,. Oveson;, and Fillmore:A,-'couple' 6f days, ;after Shoemaker' was^ laid' off frorhwork on` February ' 3; ,1984,;he had'alcoriversation',in;'the._.f.21The foregoing is based'on the testimony of Mitchell The layoff ofShoemaker and-Ibanez on February 3, 1984, is'not alleged by'the. GeneralCounsel to be an unfair labor practice - 'r1 536DECISIONSOF NATIONALLABOR RELATIONS BOARDmorning with Mitchell Shoemaker did not recall at the'trialwhether anyone else was present. Shoemaker askedMitchell how it was going; could the Company hire himback; why. did they get laid off, and about rumors of theCompany's having a contract to sell coal. Mitchell toldShoemaker that he did not know anything about anycontract to sell coal, and he could not hire anybody atthat time because they were having a rough time and ahard time at that moment. Mitchell assured ShoemakerthatMitchell did not know anything about a contract tosell coal. Shoemaker denied at the trial that he had saidanything to Mitchell about any misconduct on the after-noonshift,or that he had been verbally abused by theafternoon crew. Based on the credibility factors I havepreviously mentioned, I have credited Shoemaker's ver-sionover the version given by Mitchell. However, at thetrial,Mitchell admitted that Shoemaker had told himthat there was "union talk going on "After he was laid off on Friday, February 3, 1984,Ibanez had a conversation with the wife of Don Shoe-maker "at the unemployment office on the followingMonday, February 6, 1984 Don Shoemaker was insidethe partitioned part of the office where people are inter-viewed He was not standing next to Mrs Shoemaker atthat time. Ibanez testified that Mrs Shoemaker told him:"It's not fair that you two are laid off when people'guys on the afternoon shift sometimes when I'm waitingforDon to come, homeI seethem coming with coal,loads of coal and delivering it to the neighbors." Mrs.Shoemaker did not reveal any specific names toIbanez 22A week, a week and a half, or 2 weeks after the consversation between Ibanez and Mrs. Shoemaker at the un-employment office, but before February 22, 1984, IbanezspokewithMitchell one morning in the Company'soffice.Charles Gent also was present Ibanez told Mitch-ell that he and Shoemaker had performed their job, butthe employees on the afternoon shift had not done so.According to Ibanez, he also told Mitchell, "That some-body was -saying that they were selling the' coal. I did .not tell him who " With regard to the response' of Mitch-ell,Ibanez testified: ."Well, he [did] not say much. Hejust said it's all right. And I think that's all he said."Ibanez further testified that Mitchell had told him, "Assoon as we get coal orders, you might go back to work."Ibanez' account, rather than Mitchell's version. Howev-er,Mitchell admitted at the trial that Ibanez had toldhim that there was "union talk going on," and "that theywere talking of organizinga union."One afternoon around 4 p.m. in February 1984, andprior to the layoff on February 8, 1984, Oveson had aconversation with Marshall at themineportal.OvesonaskedMarshall if he was still interestedin signing aunion cardMarshall replied affirmatively. The foregoingis based on the testimony of Oveson.According to Mitchell, it was soon after February 3,1984, that he became aware of problems "with thatgroup of people over there, either all of them or some of22 The foregoing is based on the testimony of Ibanez Mrs Shoemakerdid not testify dt the trial in this proceeding-them." With regard to these problems, Mitchell testified:"Itwas my information that I'had'that they was prettynearly destroying the supplies and the wood, burning ofthe oil; and just ageneralslowdown all the way aroundon their work." Mitchell candidly acknowledged duringhis directexaminationby the attorney for the Respond-ent that atleast someof those 'employeeswere engagedat that'time in unionorganizational activity. ,Mitchell said that he was in Virginia, so-he telephonedGreenan.Mitchell testified: "So,what I told Mick[Greenan]was that when he had a layoff, that thesepeople would be laid off until such time that I could getback and personally see if thethings' Iheard were so orthere was . . . [anymore] to be learned or whatever."23In their telephone conversation, Mitchell told Greenanthe namesof the employees who were to be laid off. Atthe trial,Mitchell described those employeesas being ba-sically the former second shift.Mitchell did not giveGreenan over the telephone the reasons for his decisionto lay off the employees. Mitchell believed that hewaited until his return to Utah from Virginia.24With regard to the alleged misconduct on the secondshift,Mitchell testified: "I can't honestly say exactlywhere it came-who said what, but it came out and as Iwas talking to people about what had taken place, thatof a -bad group in a bad situation-more of a follower,and thesamething aboutBlaineFillmore, that he wasmore or lessa follower." Mitchell also said he had otherconversations about the Respondent'ssituationwithpeople on the street and with a female in a bar known asThe Pub. Mitchell said that he also heard rumors. Hetestified: "[O]ne rumorisa statement was made to methat we'd laid off a bunch of people up there because wedidn't have any coalsales, saidwe should of turned itover to second shift. They could have sold it." Mitchellsaid that he was told the foregoing by a stranger. Mitch-elldid not knowthe namesof any of the other peoplewith whom he said he had the foregoing conversations.`Nevertheless,Mitchell also said at the trial that thereason for the second layoff of employees on February 8,1984,was a-financial one. Mitchell testified: "Well, wehadn't had anysales sincewe'd been started and -at thattime;we were just having a hard time borrowing money.So, I had to cut back to just bareminimum."Mitchellsaid that he decided to lay off the entire second shift andalso one employee from the day shift. The second-shiftemployees who were laid off on February 8, 1984, were:Thomas, Oveson, Tuttle, and Fillmore. Mike Marshallwas the employee who was laid off from the day shift.25At first,Greenan said the Employer's layoff of em-ployees on February 8, 1984, was due to a shift in thecoal seam which went from a height of 6-1/2 to 7 feet ofcoal down to 4 or 4-1/2 feet of coal. However, Greenan23 The transcript reads "nowhere" at that point at Tr 489, L 24 Inthis context,it seems "any more to be learned" is a more accurate tran-scription than "nowhere to be learned "24 The foregoing is based on the testimony of Mitchell25 The foregoing is based on the testimony of Mitchell The layoff ofemployees on February 8, 1984, is not alleged by the General Counsel tobe an unfair labor practice ,GENWAL COAL CO..later. testified that the shift in the coal seam was not dis-covered until about February 27, 1984. Thus, Greenancorrected his earlier testimony in,that regard.In the opinion of Greenan, Mike Marshall was a goodemployee. Greenan said that he had told other employ-ees at the Company what a good job Marshall wasdoing.At the trial Mitchell also described Marshall asbeing a "very good" employee. With the exception of'Marshall, the day-shift employees of the Employer con-tinued to work between February 8 and 22, 1984..Thomas spoke with Mitchell about coming back towork after Thomas was laid off on February 8, 1984.According to Thomas, Mitchell told him that the Com-pany had to cut back, and Mitchell could not say whenthe Company would call Thomas back "if we evercan.,'.On February 9, 1984, Oveson discussed the circum-stances of the February 8, 1984 layoff with union orga-nizer Reed.26 In Oveson's opinion, the employees "feltlikewe were laid off forunion reasons."Oveson testifiedregarding his opinion, "[W]e had been discussing theunion,and we felt like someone had told the companyabout our involvement, and that's why we were laidoff." As a result of his meeting with Reed, Oveson gavetheUnion his first sworn statement on February 10,1984.A second statement was given by Oveson onMarch 13, 1984, to the Union. A third statement wasgiven by Oveson to an NLRB agent on April 23, 1984.Oveson acknowledged at the trial that Reed told him tolisteverything that was significant; that Reed explainedwhat the basis for the charge would have to be; and thatReed told him that he would have to show that theCompany did not want union supporters.27Oveson further acknowledged that Reed told him intheir conversation that Oveson would have to showsome kind of hostility toward the Union. At that point intime Oveson believed that his February 8, 1984 layoffwas not legitimate.Oveson later changed his mind.Oveson acknowledged at the trial that his April 23, 1984affidavitwhich he gave to an NLRB agent included the'statement,"I feel the 2/8/84 layoff waslegitimate."Oveson said at the trial that he still' felt the layoff onFebruary 8, 1984, was legitimate.Around February 10, 1984, Tuttle telephoned the com-pany office one morning and spoke with Mitchell.28Tuttle asked about some overtime hours he had worked,but for which he had not received pay. Mitchell repliedthatTuttle should figure the number of hours and lethim know, and the Company would pay Tuttle. ThenTuttle asked if and when the employees would be re-called to work. Mitchell answered that he was under theimpressionthat the 'employees did not want to' comeback to work: Tuttle was surprised by Mitchell's state-ment to him. Tuttle told Mitchell 'that he would get backtohim with regard to' the overtime hours he hadworked.26Thefollowing is based on the testimony of Oveson Reed did nottestify at the trial in this proceeding27Thetranscript reads at p353,L19, in part,"that you'd have toshow that the union did not want union supporters"It seems to me thisis an errorand that the first"union"should read"company."28 The following account is based on the testimony of Tuttle537On February 10, 1984, there was a meeting of certainemployees' of the Respondent that evening at Thomas'house. Present were: Thomas, Tuttle, Shoemaker, Fill--more, and Oveson. The purpose of the meeting was'todiscuss why they had been laid off and what options theemployees had about being laid off. Shoemaker signed aunion authorization card at the meeting.After a meeting at Thomas' house, the group of em-ployees went in Shoemaker's truck to the _B & K Stopand Shop in order to meet with union organizer Reed.At the B & K Stop and Shop, the employees sawGreenan, who was going into the store and who lookedin their direction, but said nothing to them. Reed arrivedafter Greenan had departed.29Afterwards, the group of employees went to Ibanez'house to see if he would consider supporting the Union,and to see whether Ibanez would go with the group ofemployees to the Old Homestead Cafe. Ibanez did not gowith the employees to that cafe.The group of employees and Reed went to the OldHomestead Cafe where they remained for about 20 to 30minutes.Gordon Sherman's wife worked as a waitress atthat cafe. According to Thomas, all of the employees inthe group that evening supported the Union. In addition,he said that Marshall, who was not present, also support-ed the Union. According to Thomas, the principal unionadvocates at the Employer's mine were Thomas andOveson. Tuttle also testified that Thomas and Ovesonpushed for the Union the hardest.As soon as Mitchell learned that there was serious talkabout union activities, he contacted the Respondent's lawfirm.Mitchell said that. he was advised not to discussunion activities with anybody, and that if a union repre-sentative came around, to not discuss anything or doanything, and refer the union representative to the Re-spondent's law firm. Mitchell acknowledged at the tealthat he had heard a rumor that a union was being orga-nized at the Respondent's.3oGreenan said he first gained knowledge of union activ-ity at the Employer's after the layoff on February 8,1984.At first on direct,examination,Greenan could notrecall definitely, but he said it seemed to him that helearned about the union activity from Mitchell. On directexaminationhe could not recall what Mitchell had toldhim, but on cross-examination Greenan recalled thatMitchell told him that "he had heard a rumor that therewas a possibility of some union organization." Greenansaid thatMitchell did not tell him who was involved;what shift was involved; or for Greenan to do anything.Subsequently, Greenan said he was advised by Mitchellin February 1984 after Mitchell had spoken with the Re-spondent's law firm "not to discuss union politics orunion organization with anybody. If a union organizertried to give me any paperwork of any kind, I was torefuse it and to refer them to such law firm."3 i29,The General Counsel does not allege that there was unlawful sur-veillance of the employees at the B & K Stop and Shop30 The foregoingis basedon the testimony of Mitchell31The foregoingis basedon the testimony of Greenan "538DECISIONS OF NATIONAL LABOR, RELATIONS BOARDOn , February 22, 1984, the Respondent recalled tothe procedure for checking the hoses "sometimes 2 and 3work: Thomas, Oveson, Shoemaker, Ibanez, and Fill-days a week."33--more.Marshall was offered recall to work by the Em-Thomas worked with Blackburn for about a year andployer, but he was working for Long Airdox in Hunting-a half at the Deer Creek mine before Thomas left thereton, and Marshall declined to come back to work for theinFebruary 1983. Thomas also - worked 1 day withRespondent. According to Greenan, the reason for theBlackburn at the Employer's. Thomas was a section fore-recall on February 22, 1984, was because the Companyman at the Deer Creek mine while Blackburn workedhad a "test order," and in the hope of getting a contract,the Company could not get the coal out with the numberBlackburn generally performed his 'work competently.of people who were working at that time."Based on Thomas' observation of the green hat with redOn February 8, -1984, all .of the miners employed bystripes on it, which Blackburn wore when he first camethe Respondent were receiving $8 an,hour. As of Febru-to work at the Deer Creek mine, Thomas concluded thatBlackburn did not have undergrourid'coal mining experi-ent began receiving $12 an hour. At the time of the trial,ence prior to the employment at Deer Creek. Accordingthe wage rate for the miners remained at` $12 an hour.to '-Thomas, the green hat signified less than 1 year'sMitchell said that he gave these instructions toGreenan with regard to-how the employees should bemining experience, and the red stripes on the green hatplaced when they were recalled to work on February 22,'signified less than 30 days' mining experience.Thomas worked about 2-1/2 years with Shoemaker. Inwanted him personally to go to,the second shift and su-.the opinion of Thomas, Shoemaker was more competentpervise it."Mitchell further testified: "I don't think Ias an underground miner than Blackburn. According toreallywent into specifics with him. I think I just toldThomas, Blackburn is a neighbor of Greenan.34him that things hid been going on on the second shift 'Oveson knew Blackburn when they worked at thethat he had to put a-stop to,and for him to-go to secondDeer Creek mine, but Oveson said they never workedshift and make sure it did stop and however he placedtogether there. In the opinion of Oveson, Shoemaker washis men up,there was up to him. I couldn't even tell youmore qualified as an' underground miner'than Blackburnnow who' he put, on day and "who he put on second. 1132was,' but Oveson acknowledged at the trial that he wasWhen Thomas was recalled to work for the Employernot in much of " a position to evaluate how qualifiedon February 22, 1984, 'he worked on the day shift withBlackburn was.3 sOveson, Olson, Sherman, 'Ibanez, and, Wayne Douglas.On February 23, 1984, the Respondent laid off fromThe afternoon shift at that time'- w6 'composed , 'ofwork: Thomas, " Ovveson, Shoemaker, Tuttle, and Fill-Greerian,'Michael'Greenan" Jr., Rick Blackburn, Tuttle,"more. 36 That was the last day of employment with theFillmore, and Shoemaker.Employer for Thomas and Oveson. The other three em-Michael Greenan'Jr. and Rick Blackburn began work-ployees subsequently were recalled to work for the Re-ing as newly hired employees for the Employer on Feb. 'spondent. -'''ruary 22, 1984. Michael Greenan Jr. is 19 years old. Both 'Mitchell -is the one' who- told Greenan to' lay off thepersons have been, employed continuously by the Em-employees named' above. With regard to the decision tolay, off those employees on February -28, 1984, MitchellAugust -7 and 8, .1984., The parties stipulated that Michaeltestified: "-Iwas in' Virginia at `the' time and' the wholebottom just turned up and the coal got real low.' It wenttheEmployer for,personal reasons, and those reasonsfrom like 6'fo6t to 4 foot. And the financial situation thatwere not discriminatory. The parties also stipulated that'miner. ;we were in, the ' production that we were facing, ' weMichael Greenan Jr. is not an experiencedtGreenan said that an employee of theCompany-namedtwo -weshifts- h to d one e shicutftback. So; I had to cut back' fromWayne Douglas highly recommended Rick Blackburn;twoshift."for employment with the Company. Thomas ,also told.Greenan informed the day-shift employees of 'theGreenan that Blackburn - was a, good, employee. and alayoff about 4:20 p.m. on February 28, 1984. The cotiver-good utility man., In, the opinion of Greenan,,Blackburn .sation" took place in the Company's office. Present" were:was better suited to the Company's ' employment , needsGreenan; Thomas, Oveson, Olson, and `Sherman. Thomas'than, was Shoemaker. 'Greenan said_ that Blackburn's-pri-testified: '"Mick [Greenan], told"'nie and' Jerry [Oveson]injob, was a, shuttle cat operator. In the opinion of,,,Greenan, Blackburn' is "by-farmore competent; to per-rough go of it, that he had ;called -us back to work a.form the shuttle car operator's job than 'is Shoemaker. InWeek too early, add - that ihey 'was 'having' a financial:Greeian's opinion, , Shoemaker had to be _ 'shown each 'problem at the time. We asked him when we could `conitcould be 'from 2step'of each job and' the instruction 'process-had'to lbe re-sider -tieing'called'back and' he said,peated the next -day ' if Shoemaker' was to' perfor' thedays to ' 2, :week's." Chuck Olson ,and Gordon Shermansame' job."Greenan testified,' "He could tnot take ft upoiiwere riot laid off by the Employer.,himself to learn' something new."'Greenan' gave as, an ex-ample the freezing of water in the hose from the' pump93 The foregoing is based on-the testimony of Greenan-to the roof-bolter. Greenan had to explain to Shoemaker34 The foregoing is based on the testimony of Thomas3s The foregoing is based on the testimony of Oveson.36 It isnot alleged by the General Counsel that the layoff of these em-32 The foregoing is based on the testimony of Mitchell ' . -,ployees on February 28, 1984, was anunfairlabor practice GENWAL COAL COGreenan informed the second-shift employees of thelayoff about midnight on February 28, 1984, in the com-pany office. Present were: Greenan, Shoemaker, Tuttle,and Fillmore. Tuttle testified:.Mick just took some envelopes out of his pocketand said,we're going to have to lay you guys offagain.Ijustkind of laughed, -and said,,you'rejoking. He said, no, I feel bad about-it,-but he says,we're going to have to lay` you off. And I said,well,why are we being laid off this time?He said,well,we've hit this rock roll and we need to seewhere we stand with it, and where we're going togo from here. And I said, well, you know, I justasked you to tell us the reason.Ifelt likeweweren't given a reason for being laid off before, andI just asked him to be honest with us if there wasanother reason.He said,no, as far as he,knew, thatwas the reason.I asked him if and when we wouldbe called back. He said we would be called-back in2 or 3,weeks,at the most. So we just-left from there.Based on the testimony of Mitchell,Greenan,Thomas,Tuttle, Oveson, and Shoemaker, I find that the Respond-ent never'reprimanded,any of those employees for taking,coal; for taking,long lunch hours; .for,quittingworkearly;for burning stakes; or for burning diesel fuel.G. The Events in March 1984During March:1984,Oveson made three attempts inperson and two attempts by telephone to: contact Mitch-ell.37Oveson did, so because he wanted his job back-Oveson went to the company office, and he asked thesecretary if Mitchell was in. She - replied that Mitchellwas not in,and ,that he did,not know, when he would bein. -Oveson asked her to tell Mitchell that Oveson hadbeen there, and the secretary wrote down Oveson's,nameand telephonenumber.,,-A couple of days later, Oveson telephoned the compa-ny office, and the secretary informed Oveson-that Mitch-ellwas not in the office, and she did not-know, when hewould be in. Oveson asked her to inform -Mitchell of histelephone call.In mid-March 1984,Oveson made a second visit to, thecompany office to see Mitchell. His wife ,was with ,himon 'that-occasion. r Oveson asked .the secretary-whetherMitchell , or Greenan was' in, ' and she said no., Mrs.,,Oveson filled, out two,job applications for herself whiletheywere at the company. office.!Oveson asked the sec-reItary 'to, tell'Mitchell that he -had been in , the office to,see him...Two or 3 , days later, Oveson onceagain telephonedthe company office, and he asked if Mitchell was,in.'Thesecretary replied that Mitchell ' snot in, and she did,not know when Mitchell would be in the office.Near the end of March 1984, Oveson and Thomas'to=gether went to the company office, and they asked thesecretary if -Mitchell. was in. She again replied -that^.U37 The following is based on the testimony of Oveson539Mitchell was not in,and she did not know when Mitch-ellwould be in the office. Oveson and Thomas then left.Also near the end of March 1984, Oveson and ThomasvisitedFillmore'shouse around noon one day.Ovesonand Thomas asked Fillmore what was going on, whywas the Company hiring employees-and not hiring backOveson and Thomas. Fillmore's only response was that-he did not know.-Carla Beckstead,who formerly was the Company'soffice secretary,and 'who was a witness at the trial inthis proceeding,recalled that Oveson `came in the officethe first of March by himself; around the middle ofMarch by himself; and around the last of March withTed Thomas. On each occasion, Oveson inquired wheth-er Greenan or Mitchell was in,and upon being told thatthey were not there,Oveson requested that Becksteadtake a message that he had been there.Thomas made asimilar request during his visit with Oveson to the office.In addition,Becksteadsaid that Oveson had telephonedthe Employer'soffice several times during the month ofMarch,and that Oveson had left similar messages withher.Beckstead communicated all of those messages toMitchell and to Greenan.According to Mitchell, he was in Virginia on his birth-day which is February 25, and also he was in Virginia atthe,-time of the February 28, 1984 Payoff. Mitchell testi-fied,, "Itwas sometime up in the first part of. Marchwhen I came back. I cannot give you an exact date. Itwas probably after the first week of March." At anotherpointMitchell said with regard to his return to Utahfrom Virginia,"It was in thefirst part of March."In her testimony,Beckstead,likeMitchell,alsowasnot precise as to the date of a conversation one afternoonin the Company's office at which Beckstead, Mitchell,Gent, and Greenan were present. At one point she indi-cated-that the conversation took place "the last of Febru-ary, first of March." At another point, she indicated, "Ithad to have been around the first of March." At still an-other point she indicated that conversation "was, aroundthe -end of February or the first of March." Becksteadalso testified that the conversation would have occurredright :after payday. SinceMarch 2, 1984, would havebeen the 'payday referred to after the February 28, 1984layoff, I find that the, conversation was after the date andbefore `the middle of March when Fillmore came in theoffice and talked with Mitchell and GreenanBeckstead[said"that she was not -awareof the Compa-ny's'reason for the employees being laid off on February28; 1984. -As, a result, Beckstead asked-Mitchell in theirOveson; Tuttle, Thomas, Fillmoie, and Shoemaker wereto be hired back by the Company. With regard to Mitch-ell's reply, Beckstead testified, "[H]e said no, that therehad been a problem [that] 'had occurred at the mine, thatthese`guys had tried to organize-a union,and they werenot, to 'be hired. back." Beckstead further testified, "Hethen said that these 'men that I had asked about weregood workers and that this' was strictly between us, notto take it out of the office." Beckstead further testifiedthat Gent then stated, ""Yeah, this was between us. Let's 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot discuss this-with anyone." Beckstead also testifiedthat Greenan said, "Don't take this out of the office."During cross-examinationby theattorney for the Re-spondent,Beckstead acknowledged that she- had notaskedMitchell,Greenan, or anybody on February 3, 8,or 28, 1984, whether the employees who had been laidoff on those 'dates were going' to be recalled to work.She did inquire as to what she should put on their "blueslips."On each layoff occasion,'she was told to put "laidoff."What prompted'- Beckstead's, inquiry_- toMitchellduring'that conversation in March-1984 were the inquir-ieswhich had been 'made to Beckstead' by Tuttle's wife,Oveson's' "wife, and by Oveson: The' wives had come inon Friday, March 2,'19841-'to pick'up' the paychecks fromBeckstead. She acknowledged at the ' trial that her con-in the office around the middle of March 1984. . -The findings 'of fact regarding this conversation in theEmployer's office _are based on the credited"testim" on"y ofBeckstead: -I have considered the fact that Beckstead subsequently was laid'-off'from work'on March-4, 1984, bythe'Employer.'(See'sec: H herein`) Duffing-her direct ex-amination by- the General Counsel, Beckstead-candidlyacknowledged at the trial that she disliked the Respond-ent for laying her off from work. However, she said that,even 'though she `felt =that way, she would notfell a lieunder oath-in' order- to^ get even with 'the 'Employer,' andshe asserted that'she 'had told 'the truth.During hercross-examination°by the`attorney'for the Respondent,,she acknowledged, that- she did not 'like"being'laid off be-cause sheneeded "a job;and'she did not=like the Conipa-ny'very much for layingworkShe''ex-' plained at the'trial`-`which-"resulted in"her giving an'affidavit'to the'Board:(See1sec;'H-herein.)Based on- the foregoing and also' based 'on°'thecredibilityfactors 'I''have previouslymentionedI' have creditedBeckstead's testimony:I 'have not credited'the testimonyof others inconsistentwith-her account.'That"includesthat testimony of Mitchell,Greenan,"arid Charles H.Gent''the Respondent,and who is a son of Bud'Gent;'whd-alsois one,of the owners of Respondent.Around March-14, -1984, -'at - 5 p.in. ' Shoemaker "had aconversationwithMitchell'in the Company's ioffioe.38Wanda'Gent also was present:'The conversation -lasted'approximately ' 10 'minutes.""Shoemaker,told-Mitchell -thatFhe had,been'job hunting,and he'had foiindoutfroid'an-'other.coal -company-that-the Respondentliad = signed acontract-for the sale:of'coal at the first of the'year: Shoe-maker told Mitchell that the other coal, company wasvery : surprised ' that'there-would be any,laid - off. by theEmployer because of the contract that the-Employer hadsigned. '=According'to' Shoemaker, :Mitchell replied-, thathe did not- know: about'it,and-he wanted-to know :whereShoemaker had heard that.Shoemaker told Mitchell''thathe-had-heard.it at,.the Safeco,Coal,Company.Shoemakerthen asked Mitchell what was -pending:on this-,,beingcalledbacks towork.Mitchell said that Shoemakerwould have to talk to Greenan and.toclearwith38 The followingis based on the testimony'of ShoemakerGreenan firstbecauseMitchell-had turned everythingover to Greenan.Shoemaker also testified: -' -And so I told Harold [Mitchell]at that time that Iwas not one of the Union instigators while I wasworking for the company, that I'had steered clearof the union while-working for the company, andhe said at the time; "I'm glad that you did tell methis,because up until- now we didn't know whereyou stood regarding the union." And' so 'a'gain, hereferred'me-he said, -"You go to Mick [Greenan]and talk to him, refer it through him."Shoemaker acknowledged at the trial-that he did notreveal to Mitchell in that conversation that Shoemakerhad signed'a union authorization card on February 10,1984.-Introduced into evidence-asRespondent'sExhibit 4was a copy of the affidavit-which Shoemaker had givenon June 5,1984, to an NLRB agent.He acknowledgedduring cross-examinationby the attorney for 'the Re-spondent that the affidavit was-iruthful-to the best of hisknowledge,' but that this affidavit did- not 'contain every-thing because"I just did not think of it-at-the time." Thepart of the conversation quoted above 'from Shoemaker'strial, testimony is not'included in his affidavit.Shoemaker _saidrant in-Huntington'inapproximately-30 -minutes. 'TheNLRB agent told Shoemaker that he was behind in hisschedule, and that he' was in 'a 'hurry to get -back to Colo-rado.-See the earlier comments made with 'regard to mat-ters which are not contained in a pretrial'affidavit.About 9 p.m. that- same `day; Shoemaker spoke withGreenan at' Greenan's'house: Greenati's wife `and Baugh-ter' were- 'in- 'the- 'living'-room' 'while 'Shoemaker 'andGreenan were in the kitchen: "In' Shoemaker's opinion,his' conversation' with' Greenan' could' have been' over-heard by-Mrs.- Greenan and: the daughier Shoemakersaid the'conversation lasted approximately 15 minutes.Shoemaker told 'Greenan that he had been job hunting;that he. had found out from another coal company that'the ' Employer' had signed a contract to' sell coal at the" firsf of'the year; that the lack of,a contract had been thereason why they had been laid off; and he asked couldthey, come- back now. Greenan'replied- that he did notknow about, the contract to sell-coal, and thai,he did nothave anything for Shoemaker. Shoemaker said he hadbeen to'see Mitchell, and Greenan replied that he knewnot been one ' of the "union" `instigators"' while he wasWorking ' for 'the Company. ' According to - Shoemaker,Greenan 'replied;-""Well, -I' understood' thaf"you were."Greenan then asked Shoemaker if hie'had'card. Shoemaker answered -that he had. According toShoemaker Greenan said; "I heard'`you' did, but that isnot 'wh`y, you; were laid 'off." According to Shoemaker,Gr'eenan`'then' told' him, "Now, 'you realize 'tliat if thisquestion is e'ver' brought up' by anybody, that I'm goingto deny this conversation about the union " Shoemaker`testified that Greenan lso` told him, "h done you guys a'`fa'vor -by liiring you," and then, "you -guys stabbed me in GENWAL COAL CO.the back." Greenan named Thomas, Oveson, Tuttle, andShoemaker as the ones who had done this.Greenan also told Shoemaker that he had seen them inShoemaker's ' truck. at the B & K Stop and, Shop. Shoe-maker told Greenan about the meeting at Thomas' houseand they got in Shoemaker's truck'to avoid having todrive two or three 'vehicles to Huntington..Greenan then asked Shoemaker about coal being takenby the afternoon shift employees. Shoemaker replied'thathe had helped Oveson haul a load of coal, and that wasthe, only one he had witnessed on the afternoon shift.Greenan said that Shoemaker had not been on the after-noon shift the entire time Greenan then told Shoemakerthat there was a contract that they were working on andthat it would be a good deal for the Company.Greenantold Shoemaker to contact him'on Tuesday.When Shoemaker came back to see Greenan on Tues-day, Greenan told Shoemaker, -"I have nothing for you."Shoemaker asked why they were laid off and told thatthey, would be recalled in a week or 2 weeks, and theCompany had hired other people, in their place. Accord-ing to Shoemaker, - Greenan told him, "He .said, thingswere different then." Shoemaker asked- if there had' beenanything about his job performance; was he dissatisfiedwith him; what was the reason because Shoemaker, .felthe had a' right to know. According to . Shoemaker,Greenan's reply was, "He said it was not any. of thesethings, that he did -not have anything for,me at thattime."-Around the middle. of March 1984, 'Beckstead over-heard, a conversation between _ Mitchell : and 'Greenan.The conversation took ,place during,an afternoon in thecompany office.. No one else was, present., Beckstead saidthatMitchell and Greenan were discussing whether ortalk.with them. They said the' felt. they needed Fillmoreat ' themine' mainly for .electrical , .work.,, Mitchell thenasked Beckstead for Fillmore's telephone umber,, and hemade a telephone call. About '30 to,45 minutes later,'Fill-more appeared at the office Beckstead testified;Okay.Harold-. [Mitchell]and Mick[Greenan] 'wenton to-Blaine[Fillmore] -that they 'were' Icon-cerned on hiring him back,but only'under'one'cir-cumstance could he be hired'back,and that :wasthat he would come to work as an employee` forGenwal'and that there would`be no more'as to orgamzing'a union.' '^ ` '-_+ .iiiBlaine,[Fillmore;then said'-.that yes, he, would come-back,and _do,ithebest he could-for.,Genwal,- that,there.would.,more-problems with;his trying toorganize a- union,that' he: would not; even bring, upthe` union,word.YQ.What happened next?A.' , Then.Blaine' [Fillmore] began r to ; cry, and;askedMick [Greenan] and Harold[Mitchell],if. theycould continue-their conversation outside,whichthey then went outside 'And 5 to 10 minutes later, Igot a phone call for Harold [Mitchell].Sc, I -wentout and',got Harold'[Mitchell]. 'He came in and .an-541swered his phone call. Maybe about 5 minutes later'Mick-Greenan came in the office.Beckstead said that after Greenan came back in theoffice he told her that she was to put Fillmore back onthe payroll.The foregoing is based on the credited', testimony ofBeckstead for the reasons which have been indicated ear-lier.Ihave not credited , the testimony . of Mitchell,Greenan, and Fillmore who gave accounts which are in-consistentwith Beckstead's testimony. However, as to'what occurred after they stepped outside the office, andoutside of Beckstead's hearing, I have relied on Fill-more's account of .what was said just between Fillmoreand Greenan outside the office. That version follows.According to Fillmore, Greenan asked him whetherFillmore had anything against Greenan. Fillmore said no.Greenan then, asked Fillmore whether he had anythingagainst the Company. Fillmore again replied no. Greenansaid. he knew. about a lot of the things that were goingon, at the mine. Fillmore responded. that Greenan prob-ably did. Greenan asked if Fillmore could give him- Fill-more's support in going back to work and doing his jobas best as he could. Fillmore replied that he could do so..Gieenan said if Fillmore could, then Greenan wouldrehire him.. Fillmore, also told Greenan about the longlunch periods and about the employees leaving early, butFillmore 'did not say anything about employees takingcoal from the Company. Fillmore said he volunteered in-formation about, union activities to Greenan. Fillmoretestified,. "I told, Mick [Greenan] then at the time how far.the union had progressed, And who I knew of that hadsigned,cards.", Fillmore specifically mentioned the namesof Thomas ,and Oveson with regard to their union activi-ties.He testified,that he told Greenan "that I thoughtthey,were the' two, ahead of the union -and they ap-proached me. What I mean is, I thought they were thetwo that was pushing the union the most."3sAt.,the trial, Fillmore explained his reason for tellingGreenan about Thomas' and Oveson's union activity. Hetestified,, "The company had-done a favor tome, put meback to work and asked for my support. At that point, Imade up,.my mind ,to give the company my support andanything that would help them."Fillmore, also said that he told Greenan that FillmorefeltThomas and Oveson were primarily responsible-forthe , second . shift's long -lunch periods and for leavingwork; early. -Fillmore also informed Greenan that the em-ployees had. seen an investigator-about the case; Greenanmade. no comment.nFillmore:, was- recalled, toaround March.20, 1984, and Fillmore has worked con-:..tinuously for the -Employer since then. He was workingas a mine electrician on the -afternoon shift at. the time ofrial: ,'the,EiAboiit a week -later Greenan spoke again with Fill-r 'more.4° Fillmore told' Greenan that he' had sold: a ton39 In' his testimony,Greenan admitted that Fillmore told him thatThomas and Oveson were pushing the Union40 The following is based on the testimony'of Greenan 542DECISIONSOF NATIONAL LABOR RELATIONS BOARDand a half of coal to one of his-relatives.Greenan toldFillmore that he would inform Mitchell of that fact, andGreenan would let Mitchell handle it from there. Fill-more offeredto pay for the, coal that he had sold.Greenan reiterated that he would turn the matter over toMitchell.Subsequently,Greenan did inform Mitchell ofwhat Fillmore had told him.After Fillmore was recalled' to work, Fillmore ' andMitchell had a 6onversation.4 iMitchell said ' he askedFillmore if Tuttle had taken, any-coal.` Fillmore repliedthat to his knowledge Tuttle had not taken any coaleither for sale or for any otherreason.Fillmore was ofthe opinion that Tuttle was a follower, rather than aleader, and just went along with other people to a cer-tain extent.-On March 22, 1984, Tuttle had a conversation withMitchell about 4:20 p.m.42'Part of the conversation tookplace while they were standing beside Tuttle's truck andpart of the conversation - took place inside the truck.They spoke for about 20 minutes. Sherman and a truck-driver were, standing about 20 feet away. The truckdriv-erwas helping Sherman who was experiencing troublewith the truck.-Tuttle told Mitchell that he had heard that the Compa-ny had hired some more people and Tuttle was wonder-ing if he would be called back to work. Mitchell asked ifhe wanted to come back to work. Tuttle replied that hadnever been the question, and that he needed and wanteda job. Mitchell told Tuttle that the way the employeeshad been acting that he did not think they wanted tocome back to-work. Tuttle asked what -he meant. Mitch-ell told him "what you guys have been trying to do."Tuttle asked what that was., Mitchell' replied that Tuttleknew, and "there's that an d what's been going on'up tothemine."' Tuttle asked what it was, and Mitchell saidthe employees had been.taking it easy and taking longlunches.Tuttle asked who had told Mitchell that, butMitchell did not reply. Tuttle further testified:I said, you're probably right about work. At first,everybody was real excited about 'the mine: Wewanted it to go and be a good mine, so everybodywas, you know,making anextra effort.We was allputting in a little extra effort all the time trying'toget things going, but we felt like we was beingtaken advantage of, because we had been promiseda raise and benefits for at least 3 or 4 months, andwe'd never seen- any of it, so .we just 'decided youknow, we'll just do our job. We won't Out in any-extra effort.We won't go- the extra mile like wehad.-Tuttle also told Mitchell with regard to the lunch peri-ods that the employees, just, had.. eatem their,-lunch andtalked for a minute and gone back to work. He acknowl-edged that the employees had not watched the clock:Tuttle then asked Mitchell who had been telling him allof those things, but Mitchell would not reply. Tuttle saidthat the employees did not want to cause any trouble,41 The followingis based on the testimonyof Mitchell.42 The following accountis basedon thecredited testimonyof Tuttleinsteadof Mitchell'saccount.but they wanted, to have. Mitchell treat them fairly andto let them know where they stood. Tuttle, informedMitchell that Thomas, Oveson, and Tuttle had, ap-.proached Olson and Sherman about getting organized sothat. the employees could approach the Company andfind out where they stood. Tuttle said the next weekthey were laid off from work, so what were they sup-posed to think. Mitchell replied that what the employeeswere trying to do was all over, the county. Mitchellasked whether Tuttle wanted to ' know where Mitchell'had heard about it. Tuttle asked' where so Mitchell re-plied that, he had heard it at the Old Homestead Restau-rant.Tuttle reiterated that they were not trying:to cause`any trouble, but they, just wanted to know where theystood with Company. Mitchell replied that Tuttle did notneed the union behind him, and that Tuttle was a goodworker who got his work done. Mitchell also told TuttlethatGreenan was going to be in charge .of things andthatGreenan was going to decide who would be calledback to work. Mitchell said that he had hired Tuttle andShoemaker, and the he would' like to see them recalledtowork, but they had to clear, it through Greenan.Mitchell suggested that Tuttle call Gieenan later and seeif he would let him comeback to work.-Tuttlewas recalled to work by' the Employer onMarch 23, 1984. Tuttle was still employed by- the Re-spondent at the tithe of the trial.On March 22, 1984, Thomas telephoned Greenan athis house.43 Thomas told Greenan that, he had heardthatGreenan had hired some people at the mine.Greenan confirmed that, and then Thomas asked why hecould not be hired.. Greenan replied that he had a tele-phone. call from back ' East as to who to keep on layoffand `the reasons for doing so. Thomas asked what thereasons were, and, Greenan replied that Thomas wouldhave_to talk to Mitchell if Thomas wanted to know any-thing.,-The next day about 10:30 a.m. 'Thomas spoke withGreenan- at the company office. Charles dent also waspresentThomas asked Greenan what was going on, andhe told Greenan that he had heard that Tuttle was -goingto, be- called back to. work. Greenan confirmed that.Thomas then,. asked why he could not be called back toNork and he asked what was the problem. Greenan re-plied that there was a problem- after Christmas. Greenansaid that the,-employees were, slowing down,and that hehad to think about it for awhile: Thomas acknowledgedthat maybe the employees were. slowing down. Accord-ing' to Thomas, Greenan replied,, c [Y]ou were but it'sprobably my fault because _ you didn't have a. foremanwith ' you and I didn't give you enough work to-do..'off.Greenan told him that Greenan had received, a tele-phone call from back East' and that., he had been toldwho to, lay off and what the reasons were. Thomas askedif itwas anything to,do with the -Union, but Greenan didnot say anything. Thomas asked if he had not alwaysdone his job for Greenan and whether he had not always4SThe following account is based on the credited -testimony ofThomasinsteadof Greenan's account GENWAL COAL CO.done a good job. Thomas asked if he had ever letGreenan down in any way. Greenan replied that if the'things he was hearing about Thomas were true, thenThomas did let him down. Thomas asked Greenan whowas saying, these things and what are these'. things.Greenan did not answer him directly, but Greenan saidthat if Thomas wanted to know-any more then Thomasthat he would talk to Mitchell and then Thomas left.By referring to the Company's time book, Mitchell,said that the Employer had 'six persons working for theCompany during the week of March 12 through 16,1984.Those persons were-Wayne Douglas, Chuck ,Olson,Gordon Sherman, Ernesto Ibanez,MichaelGreenan Jr., and Rick Blackburn. They had not beenlaid off on February 28, 1984, and they had continued towork for the Employer. During the week of March 19through 23, 1984, and more particularly on Wednesday-MarchMarch 21, 1984, the Employer began hiring new employ-ees for the first time after the February 28, 1984, layoff.,In addition to the :employees who had been hired orrecalled previously, as of March 26, 1984, the Employer.,had on its payroll the following named employees, whohad been hired beginning March 21, 1984: Phillip Joley, ;Gordon Manchester, Dale Black, Bill McKugin, Lenny.Setrick, Roy Fillmore, and Blair Fillmore. Roy and,BlairFillmore are brothers of Blaine Fillmore and -'theyworked as part-time electricians for 'the Employer when -they were laid off from work at Trail Mountain.Greenan hired Dean Wilstead to 'work for' `the 'Re-spondent.44Wilstead was working for the Company at'the time of the trial: In the opinion` of Greenan, he'is "a'relatively good hand." Greenan explained that Wilstead'would do his job and is "a little bit'self-motivated' where'he will look ahead and look for -something to do if "his'job is completed." Greenan said that he hired' Wilstead'as 'a favor to Chuck Olson, who'is-cutting machine'operator, loading machine operator, driller and' roof-bolter.Wilstead is the brother-in-law of Olson. Olson ='ap'unemployed for some time after-he -had -been terminatedfor insubordination at the Wilberg.Mine.H. Subsequent Events-.. —Around April 6, 1984, in the morning, Shoemakerhada conversation with Bud Gent in the Employer's' office:'The conversation lasted for 5 to 10 minutes. Shoernake;asked Bud Gent if they 'could come back to' work arid;'ifthe Company had ' a. contract' 'to sell coal;. flow it was'going. ' Bud Gent replied- that things;-were'- rough' and'were going pretty rough'-for 'them.' Bud Gerii`skid' thatthe Company"could not take' anybody ' on at th'ei''timeSBud 'Gent said that' he was tliei'one-who had' given the'orders to lay off the employees 'at the"time of the layoff;and"that he 'did 'riot 'know how' the"rehire and 'callingback with the other' people had gone.`- Gent told Shoe=and Greenan had done whatever`hidibeen done 'to "r`ecallthe employees .4545 The foregoing is based on the testimony of'Shoemaker'543Thomas talked on the telephone with a reporternamed: Guy Bolton of, the' Utah' Enterprise `newspaper.Thomas'said that Boltonr'asked 'hini if'he was a union'or-gaiiizer,and Thomas told him no. Thomas acknowl-edged at the trial that he had been trying to organize theemployees at the Erhployei'smine,but Thomas was nota union organizer. Thomas said that the newspaper re-porter Bolton misquoted him when ' Bolton 'wrote in- hisarticle, "Thomas denied that he was " trying to organizethe union."46 Bolton did not testify 'at the trial.Oveson acknowledged that he had spoken with a re-porter from the Utah Enterprise 'newspaper, but he didnot. tell the., reporter, that the Union had approached -Thomas and Oveson about- filing an unfair labor practicecharge.47 Instead, Oveson had contacted Brad Reed ofthe Union after their first layoff and told Reed that theemployees felt they had been laid off because'of their in-volvement with the-Union, 'and Oveson wondered whataction could be taken.'Beckstead's last day'of employment 'with the Respond-ent was on May 4, 1984: During the afternoon she` had aconveisatiori in the office with" Bud-Gent. Beckstead tes-tified thatGent "told me that he had some bad' news,that he was going to have to let me go, that Wanda wasgoing to come back, that they had 'somme; legal matter'sthat, they' felt-Wanda should .take", care of, - and thatGenwal was satisfied with, my work.During-,cross-ex-amination'by the attorney for, the, Respondent—Becksteadsaid.that she-had heard rumors that Wanda Gent, who,isthe daughter-in-law_of.Bud Gent, did not, in.fact, replaceBeckstead. -Instead, she was told that 'Fonnie. Ware wasfired instead of laid off from work.18An June_ 1984,- Beckstead had': a', conversationo withOveson who asked- her -if she: had heard- "that,there wasgoing to be a& case."-' Beckstead ', had not heard- about.- it.Oveson also asked `her- how she felt about being laid, off."Beckstead told him that she "was a little stunned." Shetold'Oveson"that 'she did not` know really why-she hadbeen laid off49Oveson also asked Beckstead how she--felt 'about thethatthey .had` not been. hired back, and she told him,_"they-.,were not told why they were not hired back;-"Subsequently. Oveson contacted, Beckstead and askedyes.; Thereafter,, she, did, enot, discuss the .,matter, any, fur-ther with O,veson. or, any , other .former employee of theRespondent. In July 1984, she was contacted once.again,and she voluntarily gave an affidavit to an NLRB agentin'July.:Beckstead° was not."employed:of the-time=of theoral but-'she Was'seeking employment'at-that tirne.50.t-98'The^foregoingbasedon, the testimony of Thomas-touslyBoltondid-not testify at'the-trial mahis proceeding'' - ' -48 The foregoing is based on the-testimony of Beckstead49Beckstead acknowledged at the trial during cross-examination bythe attorney for theRespondentthat the Company had told her that theywere laying her off,so they could bring Wanda Gent into the office- 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 2, 1984, Mitchell visited Shoemaker at hishouse in Orangeville, and he asked if Shoemaker wantedto come to work the next-morning. Mitchell said that in-spectors were coming in, and he needed some help to getthe -place cleaned up for the inspectors. Shoemaker ac-cepted the offer. s iShoemaker was recalled to work by the Employer onJuly 3, 1984. He worked on a conveyor belt in the mine.The belt is about 600, to 800 feet long. Shoemaker.shov-eled up loose coal which had spilled from the belt;greased the conveyor; _adjusted the rollers, and per-formed general maintenance on the conveyor belt. Priorto the trial Shoemaker was assigned the job of roof-bolt-ing.A rock fell on his foot and injured him. Mitchellsaid at the trial that Shoemaker would return to workfor the Employeras soon ashis injurywas all right.53Oveson acknowledged at the trial during cross-exami-nation by the attorney. for the. Respondent that' he wassurprisedwhen the Respondent recalled 'Shoemaker towork in July 1984. Oveson testified regarding his sur-prise, "Because he was not as qualified as some of themen " In the opinion of Oveson, Ibanez was less quali-fied than Shoemaker.54-Chuck Olson became a foreman for the Employerabout 2 weeks before the trial in this-case.At the time of the trial,' Bill Wallen worked as anoffice adminstrator at the Company's office, and FonnieClifton worked as a secretary in the Employer's office.Wanda Gent, who is Robert Gent's wife and who is BudGent's daughter-in-law, was-working at the Respondent'soffice at the time of the trial. Mitchell said, "She helpsout all the time. Always has up to this point. Still does."At the time of the trial, the Employer had about 16- or18 employees. s s1.ConclusionsBased on the credited testimony set forth in the find-ings of fact, I conclude from those findings that the Gen-eralCounsel has presented evidence. which establishesthat the three alleged discriminatees- and certain otheremployees of the Employer have been engaged in unionorganizational activities among, a relatively small workforce.Those activities included several discussionsamong the employees of the Employer with regard toorganizing a union' at the Employer's facilities; meetingswith a union organizer of the Charging Party; signingunion authorization cards; and the 'meetings on theevening of February 10, 1984. Those witnesses who ex-pressed an opinion at the trial named Thomas andOveson as being the ones who worked the hardest fororganizing a union at the Employer's mine. In this con-nection, it should be noted that Fillmore told Greenan inmid-March 1984 that Thomas and Oveson were pushingthe Union the most,'among the employees. While I con-clude that Thomas and Oveson were the most active em-ployees of the Employer in pursuing union organizationof the Employer's work force, I also conclude that Shoe-51 The foregoing is based on the'tesumony of Shoemakers' The foregoing is based on the testimony of Mitchell54 The foregoing is based on the testimony of Oveson55The foregoing paragraphs are based on the testimony of Mitchellmaker participated in union organizational activities tothe-extent of signing a union authorization card; meetingwith other employees of the-Employer to discuss unionorganization of February 19, .1984; and taking part inother discussions about the Union with employees of theEmployer. Thus, all three of the alleged discriminateeshad taken part in union organizational activities at thetimes material herein.I further conclude that the General Counsel has pre-sented evidence that the Respondent had knowledge ofthe union organizational activities of its employees priorto the date of March 21, 1984, on which the employer isalleged to have commenced to have discriminatorily re-fused to recall Thomas, Oveson, and Shoemaker. Asnoted in the preceding paragraph, Tuttle told Greenan inmid-March 1984 about Thomas and Oveson being themost active pushers of the Union. Beckstead's testimonyregarding the conversation in the company office inearlyMarch 1984 also reveals the Respondent's knowl-edge of the prounion activities of Thomas, Oveson,Shoemaker, Tuttle, and Fillmore. Shoemaker's testimonyregarding his conversation with Greenan about March14, 1984, shows that he revealed to Greenan that Shoe-maker had signed a'union card, although-he was not oneof the"instigators" of the Union. The Respondent admit-tedly acquired knowledge of serious union organizationalactivity among its employees in February 1984 whichprompted the'Respondent to seek legal advice in suchcircumstances.Ialso conclude that the General Counsel had intro-duced evidence which shows the Respondent's animusand a discriminatory motivation towards the employees'union organizational activities at the" Employer's mine.The testimony of Shoemaker concerning his conversa-tionwith Greenan about March -14, 1984, revealed thatGreenan stated, "You guys stabbed me in the back."That reference was to Thomas, Oveson, Shoemaker, andTuttle, and I conclude that it referred to their union or-ganizational activities based on the context in which thestatement was made. Beckstead's testimony shows, thatMitchell said that Thomas, Oveson, Shoemaker, Tuttle,and Fillmore would not be recalled to work becausethey had triedto organize a union atthe Employer'smine, although Mitchell said that they were good work-ers. In this connection, I note that Fillmore later was re-called to work by the Respondent on the express condi-tion that there would be no more problems with histrying to organize a union. Fillmore agreed to that con-dition, and the Respondent did recall him to work. Shoe-maker was recalled-to work much later on July 3, 1984,even though the Employer had hired several new em-ployees beginning 'on March 21,= 1984. Later I will dis-cuss the General Counsel's' independent 8(a)(1) allega-tions,but - a t-this point,' it - should be mentioned thatGreenan told Fillmore that, if the Union did come in attheEmployer'smine,theEmployer probably wouldhave to close themine.Some of the other evidence pre-sented by the General Counsel fell outside the limitationof Section 10(b) of the Act, but still I have consideredthat evidence insofar as 'it throws light on, and enables GENWAL COAL CO.an evaluation of, conductwhichoccurred within-Section10(b).Tri-City,Election Co.,264 NLRB 1407, 1408 (1982)..In viewof theforegoing summary,I conclude that theGeneral Counsel has established a prima facie case as tothe 8(a)(1) and(3) allegations pertaining to the Respond-,ent's refusal-to recall to employment Thomas, Oveson,and Shoemaker since about March 21,1984. Ifurtherconclude that the Respondent has not rebutted the Gen-eralCounsel'sprima facie case; and that the GeneralCounsel has shown that the reasons advanced by the Re-spondent for refusing to recall Thomas,Oveson, andShoemaker about March 21,.1984,are preteitual reasonsto hide a discriminatory motive.Wright Line,251 NLRB1083 (1980).See alsoFrank Black Mechanical Services;271NLRB 1302fn.2 (1984);andBeverlyEnterprises,Inc.,272 NLRB83 fn.2 (1984).In concluding that thereasons advanced by the Respondent are pretextual rea-sons, and not the.true reasons, for refusing to recallThomas,Oveson,and Shoemaker about March 21, 1984,Ihave considered the persuasive evidence summarizedabove that those employees were not recalled because ofthe employees'union activities.In this connection,Mitchell made an admission to Beckstead,as describedabove and as described more fully,in section G of thefindings of fact,that the Respondent would not recallthem because of their union activities.Such an admissionby Mitchellispersuasive,that the other reasons assertedby theRespondent.for the refusal to recall are pretexts.Thisisparticularly so when Mitchell also admitted toBeckstead in the same conversation that they were goodworkers. As noted above,Beckstead's testimony does notstand alone, and there is other evidence summarizedabovewhichshows a discriminatory motivation.As shown bythe 'findings of fact,Thomas,Oveson,and Shoemaker are experienced underground minerswith years of experience.While Shoemaker was not thebest miner employedby theRespondent during the time -of layoffsin February 1984, the Respondent hired sever-aladditional new employees-beginning on' March 21,1984. It was not shown that Shoemaker was so less ableand'versatile than all of those newly hired employees asto' overcome the admission by Mitchell that Shoemakerwas among thoseemployeeswho would not be recalledbecause of the employees' union activities.Of course, theEmployer subsequently did recall Shoemaker to work onJuly 3,1984, but I conclude that fact'does not negateany of the evidence noted above with regard to the Re-spondent's failure to recall him between March 21 andJuly 3, 1984.With the exception of December 23, 1983,when em-ployees on the second shift'had Greenan's tacit approvalto leave early;and on one evening in January 1984 whenFillmore and Oveson^ the credited testimonyshows that the employees were observing the usualworking hours for_ the second shift. With regard to burn.ing substances to keep warm in the winter months, thecredited testimony shows,that the employees were fol-lowing the Company'spractice and not abusing thatpractice by burning new cat pieces or other new wood,but instead burning scrap wood,and were not abusingthat practice by pouring large amounts of diesel, fuel onthe fireWithregard-to the lunch periods, the company545management and supervision had not told the employeesto limit themselves to a 30-minute lunch period There-fore, their taking of 30 to 45 minutes for lunch did notviolate a company rule since no specific rule of a 30-minute lunch period previously -had been established.The credited testimony also shows that the three allegeddiscriminatees were not taking the Company's coal andselling it.Fillmore,who was not an alleged discrimina-tee, is the one who did so, and he informed the Employ-er that he had sold coal. With regard to the slowdownand the pace of the employees' work on the second shift,Tuttle explained the reasons for the employees' dissatis-faction ' toMitchell on March 22, 1984. According toTuttle, the employees had been making an "extra effort"at the mine, but when they did not receive a promisedraise and benefits, "[W]e'll just -do our job.We' don't putin any extra effort.We won''t go the extra mile-like wehad."- Nevertheless, as pointed out in the findings of fact,the employees on the second shift completed the workwhich was assigned to them.Mitchell said that he knew soon' after February 3,1984, of the alleged problems on the second-shift, yet thesame employees were recalled to work after Mitchellsaid that-he had learned about the alleged misconduct.No reprimands were ever given to any employee with-regard to the alleged misconduct. The only change wasto put Greenan on the second shift to supervise that shiftand to reassign the former second-shift employees to theday shift. The evidence does not show that there wereproblems after that reassignment. As noted above, thecredited testimony shows that the three alleged discri-minatees had not engaged in the earlier alleged miscon-duct. For all of the reasons summarized above, I con-clude that the Respondent has advanced pretextual rea-sons for refusing to recall Thomas, Oveson, and Shoe-maker beginning about March 21, 1984.I turn now to the General Counsel's four complaint al-legations of conduct alleged to be independently viola-tive of Section 8(a)(1) of the Act. In paragraph V,a ofthe consolidated complaint, the General Counsel alleges:"On or about November 9, 1983, Resopndent, acting byand through Mick Greenan, interfered with an employ-ee's right to engage in union activities by warning an em-ployee to `watch out' because other employees had prob-ably signed union cards." I conclude that the evidenceset, forth in section D herein shows, that the statementswere made in a joking manner and the persons who werepresent at that time laughed. In these circumstances, -Iconclude that the statements were not coercive. There-fore, I recommend to the Board that the allegations inparagraph V,a, of the General Counsel's consolidatedcomplaint be dismissed.-.-In paragraph V,b, of the consolidated complaint, the-General Counsel alleges: "On December 10, 1983, Re-spondent, acting by and through Mick Greenan, threat-ened an employee that if the Respondent's, employees se-lected union -representation, Respondent would close itsoperations." Based on the findings of fact set forth insection E herein, I conclude that Greenan told Fillmorethat, if the, Union did come in at the Employer's mine,the Employer probably would have to close the mine. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe'' statement was made in the context of promising Fill-more increased wages.and insurance benefits if the em-ployees remained with the Employer.InNational Apart-ment Leasing Co.,263 NLRB 15 (1982),the Board foundthat the supervisor named Lentz told an employee "[I]fRespondent's employees selected;union representation, itwould fold and he was afraid they all would-lose their,lobs."The Board held:"We.have consistently found re-marks, like those of Lentz to violate the Act because theymay reasonably,be said-to have a tendency to interferewith the,free exercise of employee rights under the Act.Neither the speaker's, intent nor the successful effect. ofsuch remarks on an employee is material.-El RanchoMarket,235. NLRB 468,471 (1,978).Accordingly,wefind that,by telling Grochowski that Respondent wouldfold and that everyone would lose.their jobs if the orga-nizing-effort succeeded,Respondent violated Section8(a)(1) of the Act.",-In paragraph V, c, of the consolidated complaint, the.General Cou nsel, alleges:"On or about March—14, 1984,Respondent,acting by and through Mick Greenan inter-rogated anemployee by asking him if he had signed aunion card.",As set forth in the findings'of fact in sectionG. herein, ,I conclude that Greenan asked Shoemaker ifhe had signed a,union card,and in the same conversationGreenan told Shoemaker.with=regard to_union organiza-tion.al activities,You guys stabbed,me in the back." Initsdecision'in,RossrrioreHouse,269 NLRB'1176'1(1984),the. Board field'at 1177 that the basic,test for evaluationof whether interrogations violated the Act is``whetherunder all of the circumstances the interrogation reason-ably tends to restrain, coerce, or interfere` :with-rightsguaranteed by the,Act.''The Board also 'pointed-'out at1178 fn.20; "Some factors which may, ;be, considered inanalyzing alleged interrogations,are:. (1) the background;(2) the nature of the information sought (3) the identityof the questioner;and (4)the place and method of inter-rogation:,SeeBourne'v.'NLRB,"332'F.2d '47 -(2dCir.1964). ,T1 ese and -other relevant-factors are not to be me-chanically applied in,each case.Rather—they representsome areas of inquiries that may be considered in apply-ing theBlue Flashtest of whether under all the circum-stances the interrogation reasonably tends to restrain,coerce,or interfere with-rights' guaranteedby the Act."I conclude that the interrogation of Shoemaker as towhether he had signed a union card was coercive in thecircumstances, ..although the Respondent knew at thetime that Shoemaker`was` among the-'employees whowere'engaged'in union activities.The reason is that inthe same conversation Greenan said that the employees'had stabbed him in'the back;and I-conclude from 'thecontext'of the'conversatioii- "thatTGreenan' had referencetothe.employees-who.had engaged-in union- organization:activities. .'See=International,Filling Co.,-271 "NLRB 1591at fn.2 (1984),where a threat was made in, the same'con--versatiori in - which: the--interrogation in,-that case - hadtaken place.In the>instant case; :I also find- that interroga-tion to- be coercive in-the-context of Shoemaker.-being alaid-off employee who. was seeking in this conversationto have the Employer recall him to work.In paragraph V,d, of the consolidated complaint, theGeneral Counsel alleges: About March 22, 1984, Re-spondent, acting by and through Harold Mitchell, in -aconversation with an employee, threatened an employee.with refusing to rehire him because of his union activi-ties, threatened economic repercussions to employees be-cause they engaged in union activities and created theimpression of surveillance of employees' union activities.As set forth in the findings of fact in section G herein, Iconclude that the evidence does not support the GeneralCounsel's allegation in this respect. There was no overtthreat made, and the reference made by Mitchell was tothe Old Homestead Restaurant, which is a public place.'Icannot ignore the fact that the, employees chose to meetin two public places on the evening of February 10,1984, after leaving Thomas' house. Therefore,'I concludethatMitchell's reference to the' Old Homestead Restau-rant as a source of his knowledge does not meet the testof "creating the impression that he had sources of infor-mation about their union activity."American 'NationalStores,195 NLRB 127 (1972).-Accordingly,3 recommendto the Board that the allegations in paragraph V,d, bedismissed.--'---'CONCLUSIONS-OF LAW -1.The Respondent is an employer engaged' in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The Charging Party is a labor organization withinthe' meaning of Section 2(5) of the Act.3.The Respondent has engaged in unfair labor prac-tices'within the meaning of Section 8(a)(1) and (3) of theAct by: refusing, to recall to work Ted R. Thomas, JerryL.Oveson,,and Don Shoemaker since about Maich 21,.1984, because' of, their union activities or other protectedconcerted activities.-.4.The Respondent ;has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act by:(1) threatening an employee that, if the Union did comein',at,;the.,Employer's -mine,theEmployer probablywould have to close themine, in the context of promis-ing increased .wages and insurance- benefits if the employ-ees remained with the Employer;. and (2),questioning anemployee about--whether he had signed a union card inthe context of telling the employee with regard to, em-ployees' union organizational activities that the employ-ees had stabbed him in the back, and in the context of alaid-off employee seeking to have the Employer recallhim to em ployment.'5.The Respondent has not engaged in the unfair labor.practices alleged in paragraphs V,a, and V,d, of the Gen-eral- Counsel's consolidated complaint in this proceeding.6..The., unfair labor, practices, described above affect,commerce within the ;meaning ,of Section .12(6) ;and (7) ofthe Act.THE REMEDY'Since I have found that the Respondent has engaged8(a)(1) -and (3) of the Act, 'I shall recommend to , theBoard that the Respondent be ordered to cease anddesist from engaging in such unfair . labor practices; - Ishall recommend to the Board that the Respondent be GENWAL COAL CO.ordered to take certain affirmative action in order. to ef-fectuate the policiesof the Act. 'Because Shoemaker was recalled to work by the Em-ployer on July 3, 1984, I shall not recommend that the-Respondent be required to offer...reinstatement to him. .Backpay is to be computed in. accordance with theBoard's decision inF.W. WoolworthCo., 90 NLRB 289(1950),with interest on such'backpay to be computed inaccordance with the Board's decisionin. IsisPlumbingCo.;138NLRB 716 (1962);Florida Steel Corp.,.231NLRB 651 (1977), andOlympic.MedicalCorp.,,250-NLRB 146 (1980). --In accordance with the Board's decision, in-SterlingSugars,261 NLRB 472 (1982), I shall recommend to theBoard that an expunction remedy be included in the re-medial order..Pursuant to the Board's decision inHickmott Foods,242 NLRB 1357 (1979), 1 shall recommend to the Boardthat a narrowly worded cease-and-desist order,as distin-guished from a broadly worded one, be imposed in thiscase..On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed56ORDERThe Respondent,Genwal Coal, Inc., Huntington,Utah, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to recall to work employees because oftheir union activities or other protected concerted activi-ties.(b)Threatening an employee that, if the Union didcome in at the Employer'smine,the Employer probablywould have to close themine, in the contextof promis-ing increased wages and insurance" benefits if the employ-ees remained with the Employer. _-(c)Questioning an employee about whether he hadsigned a union card in the context of telling the employ-ee with regard to employees' union organizational activi-ties that the employees had stabbed him in the back, andin the context of a laid-off employee seeking to have theEmployer recall him to employment.(d) In any like or related manner interfering with; re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action which will ef-fectuate the policies of the Act.'(a)Make whole Ted R. Thomas, Jerry L. Oveson, andDon Shoemaker for their monetarylosses,including ap-propriate interest ' on' such money, which has resultedfrom Respondent's refusal to'recall them to employmentcommencing about March 21, 1984; in accordance withthe provisions described in "The Remedy" section of thisdecision.56 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec 102 48 of theRules, be adopted by theBoard and all objections to them shall be deemedwaived forallpur-poses'547(b)Offer immediate and full reinstatementto Ted R.Thomas and Jerry L. Oveson to their former positions ofemployment, with the Respondent, without the loss oftheir seniority or other,benefits, but if their former posi-tions of employment no . longer exist, then offer themsubstantially equivalent-positions of employment with theRespondent, without the loss of their seniority or otherbenefits..(c)Preserve and, on request,make available to theBoard or its agents for'exa'mination and copying,all pay-roll records, social security payment records,. timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backp'ay due under theterms of this Order.(d)Remove from the Employer's files any referencesto,the refusal to recall to work Ted R.. Thomas, Jerry L.veson,and Don'Shoemaker commencing about March21, 1984,and notify each one of them,inwriting, thatthis has been done,and that evidence of the Employer'srefusal to recall them on or about March 21,1984,willnot be used as a basis for future personnel actions againstthem.(e)Post at its facility at Huntington,Utah,copies ofthe attached notice marked "Appendix."67 Copies of thenotice, on forms provided by the Regional Director forRegion 27,after being signedby theRespondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintainedfor 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be takenby theRespondent to ensurethat the notices are not altered, defaced, or covered byany other material.(f)Notify theRegionalDirectorinwritingwithin 20days from the date of this Order what steps the Re-spondent has taken to comply.69 If this Order is enforced by a Judgment of a United StatesCourt ofAppeals, the words in the notice reading "Posted byOrder of the Na-tional Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United StatesCourtof Appeals Enforcing an Order of the Nation-alLaborRelations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to recall to work employees be-cause of theirunion activitieson behalf of the UnitedMineWorkers, of America, or any other labor organiza-tion,or. becausethe employees have engaged in otherprotected concertedactivites..WE WILL NOT threaten an employee that, if the Uniondid come inat our Company'smine,our Company prob-ablywould have to close themine,in -the context ofpromising increased wages and insurancebenefits if theemployees remainedwith our Company. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARD 'WE WILL NOT question an employee about whetherhe hadsigned a unioncard in the context oftelling theemployee with regard to employees'union organizationalactivities that the employees had stabbed us in the back,and in the context of a laid-off employee- seeking to haveour Company recall him to employment.WE WILL 'NOT in any like or relatedmanner interferewith, restrain, or coerce employees in the exercise of therights guaranteed them by the National Labor RelationsAct.WE WILL offer 'immediate and full reinstatement toTed R. Thomas and Jerry L. Oveson to their former po-sitions of employment with our Company, without thelossof their seniority or other benefits, but if theirformer positions of employmentno longer exist, then WEployment with our, Company, without the loss of theirseniority or other benefits.WE WILL make whole Ted ' R. Thomas, Jerry L.Oveson, and Don Shoemaker for their monetary losses,including appropriate interest on such money, which hasresulted from our refusal to recall them to employmentcommencingabout March 21, 1984.WE WILL expunge from the company files any refer-enceto the refusal to recall Ted R. Thomas, Jerry L.Oveson, and Don Shoemaker commencing about March21, 1984, and WE WILL notify them, in writing, that thishas been done, and that evidence of the refusal to recallthem commencing about March 21, 1984, will not beused as a basis for future personnel action.WILL offerthem substantially equivalent positions of em-GENWAL COAL Co., INC.